



EXHIBIT 10.1



--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
February 6, 2017,
among
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
The LENDERS Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


___________________________
BANK OF AMERICA, N.A., BNP PARIBAS, TD BANK, N.A., THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., WELLS FARGO BANK, N.A. AND U.S. BANK NATIONAL ASSOCIATION
as Syndication Agents


and
Barclays Bank PLC
as Documentation Agent
________________________________________
JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP., TD SECURITIES (USA) LLC, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., WELLS FARGO SECURITIES, LLC and U.S. BANK NATIONAL
ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I
 
 
 
Definitions
 
 
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
1
SECTION 1.03.
Terms Generally
1
SECTION 1.04.
Accounting Terms; GAAP
1
SECTION 1.05.
Currency Translation
2
 
 
 
ARTICLE II
 
 
 
The Credits
 
 
 
SECTION 2.01.
Revolving Commitments
3
SECTION 2.02.
Loans and Borrowings
3
SECTION 2.03.
Requests for Revolving Borrowings
4
SECTION 2.04.
Competitive Bid Procedure
5
SECTION 2.05.
Swingline Loans
7
SECTION 2.06.
Letters of Credit
10
SECTION 2.07.
Funding of Borrowings
16
SECTION 2.08.
Interest Elections for Revolving Borrowings
17
SECTION 2.09.
Termination or Reduction of Revolving Commitments
19
SECTION 2.10.
Increase of Revolving Commitments; Extension of Revolving Maturity Date
19
SECTION 2.11.
Repayment of Loans; Evidence of Debt
22
SECTION 2.12.
Prepayment of Loans
23
SECTION 2.13.
Fees        
25
SECTION 2.14.
Interest
26
SECTION 2.15.
Alternate Rate of Interest
27
SECTION 2.16.
Increased Costs
28
SECTION 2.17.
Break Funding Payments
29
SECTION 2.18.
Taxes
30
SECTION 2.19.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
34
SECTION 2.20.
Mitigation Obligations; Replacement of Lenders
36
SECTION 2.21.
Defaulting Lenders
37
 
 
 
ARTICLE III
 
 
 
 
Representations and Warranties
 
 
 
 
SECTION 3.01.
Organization; Powers
39
SECTION 3.02.
Authorization; Enforceability
40
SECTION 3.03.
Governmental Approvals; No Conflicts
40



i





--------------------------------------------------------------------------------





 
 
Page
 
 
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
40
SECTION 3.05.
Properties
40
SECTION 3.06.
Litigation and Environmental Matters
41
SECTION 3.07.
Compliance with Laws and Agreements
41
SECTION 3.08.
Federal Reserve Regulations
41
SECTION 3.09.
 Anti-Corruption Laws and Sanctions
42
SECTION 3.10.
Investment Company Status
42
SECTION 3.11.
Taxes
42
SECTION 3.12.
ERISA
42
SECTION 3.13.
Disclosure
42
 
 
 
ARTICLE IV
 
 
 
 
Conditions
 
 
 
 
SECTION 4.01.
Effective Date
43
SECTION 4.02.
Each Credit Event
45
 
 
 
ARTICLE V
 
 
 
 
Affirmative Covenants
 
 
 
 
SECTION 5.01.
Financial Statements and Other Information    
45
SECTION 5.02.
Notices of Material Events
47
SECTION 5.03.
Existence; Conduct of Business
47
SECTION 5.04.
Payment of Taxes
47
SECTION 5.05.
Maintenance of Properties    
48
SECTION 5.06.
Books and Records; Inspection Rights
48
SECTION 5.07.
Compliance with Laws
48
SECTION 5.08.
Use of Proceeds
48
SECTION 5.09.
Margin Stock
49
 
 
 
ARTICLE VI
 
 
 
 
Negative Covenants
 
 
 
 
SECTION 6.01.
Liens
49
SECTION 6.02.
Subsidiary Indebtedness
51
SECTION 6.03.
Sale and Leaseback Transactions
52
SECTION 6.04.
Fundamental Changes
52
SECTION 6.05.
Restrictive Agreements
53
SECTION 6.06.
Transactions with Affiliates    
53
SECTION 6.07.
Leverage Ratio
53
 
 
 



ii





--------------------------------------------------------------------------------





 
 
Page
 
 
 
ARTICLE VII
 
 
 
 
Events of Default
54
 
 
 
 
 
 
ARTICLE VIII
 
 
 
 
The Administrative Agent
56
 
 
 
 
 
 
ARTICLE IX
 
 
 
 
Miscellaneous
 
 
 
 
SECTION 9.01.
Notices
59
SECTION 9.02.
Waivers; Amendments
60
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
62
SECTION 9.04.
Successors and Assigns
64
SECTION 9.05.
Survival
67
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
67
SECTION 9.07.
Severability    
68
SECTION 9.08.
Right of Set-Off
68
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
68
SECTION 9.10.
WAIVER OF JURY TRIAL
69
SECTION 9.11.
 Headings
69
SECTION 9.12.
Confidentiality; Non-Public Information
69
SECTION 9.13.
Interest Rate Limitation
71
SECTION 9.14.
Conversion of Currencies
71
SECTION 9.15.
Patriot Act
71
SECTION 9.16.
No Fiduciary Relationship
72
SECTION 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
72
 
 
 
SIGNATURES
 
72



iii





--------------------------------------------------------------------------------





SCHEDULES:
Schedule 1.01 -- Existing Letters of Credit
Schedule 2.01 -- Commitments
Schedule 6.01 -- Existing Liens
Schedule 6.02 -- Existing Indebtedness
Schedule 6.05 -- Restrictive Agreements
Schedule 6.06 -- Transactions with Affiliates


EXHIBITS:
Exhibit A-1 -- Form of Competitive Bid Request
Exhibit A-2 -- Form of Notice of Competitive Bid Request
Exhibit A-3 -- Form of Competitive Bid
Exhibit A-4 -- Form of Competitive Bid Accept/Reject Letter
Exhibit B -- Form of Assignment and Assumption
Exhibit C -- Form of Issuing Bank Agreement
Exhibit D -- Form of Note
Exhibit E -- Form of Tax Certificates








iv





--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 6, 2017, among
BROADRIDGE FINANCIAL SOLUTIONS, INC., a Delaware corporation, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Borrower has requested that the Lenders (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) amend and restate the Existing Credit Agreement to
continue and modify the credit facilities provided for therein such that the
Borrower may obtain Revolving Loans, Competitive Loans, Swingline Loans and
Letters of Credit in US Dollars and, in the case of Multicurrency Tranche
Revolving Loans and Competitive Loans, in Alternative Currencies, in an
aggregate principal amount at any time outstanding that will not result in
Aggregate Revolving Exposure exceeding US$1,000,000,000. The proceeds of
borrowings hereunder are to be used for general corporate purposes of the
Borrower and its Subsidiaries, including the payment of intercompany loans
between the Borrower and its Subsidiaries. Letters of Credit will be used for
general corporate purposes of the Borrower and the Subsidiaries.
The Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I
Definitions

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accession Agreement” has the meaning set forth in Section 2.10(a).
“Adjusted LIBO Rate” means, with respect to any LIBO Rate Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1.00%) equal to the LIBO Rate for
such Interest Period multiplied, in the case of a LIBO Rate Borrowing
denominated in US Dollars, by the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, and its successors
in such capacity as provided in Article VIII. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of
JPMorgan through which JPMorgan shall perform any of its obligations in such
capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that two or more Persons shall not be deemed Affiliates solely because an
individual is a director of each such Person.
“Aggregate US Dollar Tranche Revolving Exposure” means the sum of the US Dollar
Tranche Revolving Exposures of all the Lenders; provided, that for purposes of
this definition, the US Dollar Tranche Revolving Exposure of any Lender that is
a Swingline Lender shall be deemed to exclude any amount of its Swingline
Exposure in excess of its Applicable Percentage of all outstanding Swingline
Loans.
“Aggregate Revolving Exposure” means the sum of the Aggregate US Dollar Tranche
Revolving Exposure and the aggregate Multicurrency Tranche Revolving Exposures
of all the Lenders.
“Agreement” means this Amended and Restated Credit Agreement.
“Agreement Currency” has the meaning set forth in Section 9.14(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) JPMorgan’s Prime Rate in effect on such day, (b) the NYFRB Rate in effect
on such day plus ½ of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in US Dollars with a maturity of one month plus 1.00% per annum.
For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be
based on the rate per annum appearing on the applicable Reuters screen page
(currently Reuters Screen Page LIBOR01) displaying interest rates for US Dollar
deposits in the London interbank market (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.
“Alternative Currency” means Canadian Dollars, Euro, Sterling and Yen.
“Annual Financial Statement” has the meaning set forth in Section 3.04(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning set forth in Section 9.14(b).
“Applicable Percentage” means, with respect to any US Dollar Tranche Revolving
Lender or Multicurrency Tranche Revolving Lender, the percentage of the total US
Dollar Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments, as applicable, represented by such Lender’s US Dollar Tranche
Revolving Commitment or Multicurrency Tranche Revolving Commitment. If the US
Dollar Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the US Dollar Tranche Revolving Commitments or
Multicurrency Tranche Revolving Commitments most recently in effect, giving
effect to any assignments.
“Applicable Rate” means, for any day, with respect to any LIBO Rate Revolving
Loan, CDOR Rate Revolving Loan or ABR Loan, or with respect to the facility fees
or Letter of Credit participation fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “Facility Fee
Rate”, “LIBOR/ CDOR Spread and Letter of Credit Participation Fee” or “ABR
Spread”, as applicable, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:
 
Facility Fee Rate
LIBOR / CDOR Spread and Letter of Credit Participation Fee
ABR Spread
Category 1
≥ A2 or A
0.070%
0.805%
0.000%
Category 2
A3 or A-
0.100%
0.900%
0.000%
Category 3
Baa1 or BBB+
0.125%
1.000%
0.000%
Category 4
Baa2 or BBB
0.150%
1.100%
0.100%
Category 5
≤ Baa3 or BBB-, or unrated
0.200%
1.300%
0.300%



For purposes of the foregoing, (a) if the ratings assigned by Moody’s and S&P
shall fall within different categories, the applicable category shall be the
category in which the higher of the Ratings shall fall unless the Ratings differ
by two or more categories, in which case the applicable category shall be the
category one level below that corresponding to the higher Rating, (b) if any
Rating Agency shall not have a Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this definition), such Rating
Agency shall be deemed to have a Rating in Category 5, and (c) if any Rating
shall be changed (other than as a result of a change in the rating system of the
applicable Rating Agency), such change shall be effective as of the date on
which it is first announced by the Rating Agency making such change. Each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such Rating Agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, BNP Paribas Securities Corp., TD Securities (USA) LLC, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Securities, LLC and U.S. Bank
National Association, in their capacities as joint lead arrangers and joint
bookrunners for the credit facilities established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means Broadridge Financial Solutions, Inc., a Delaware corporation.
“Borrowing” means (a) Revolving Loans of the same Class, Type and currency,
made, converted or continued on the same date and, in the case of LIBO Rate
Loans or CDOR Rate Loans, as to which a single Interest Period is in effect, (b)
a Competitive Loan or group of Competitive Loans of the same Type and currency
made on the same date and as to which a single Interest Period is in effect or
(c) Swingline Loans made on the same date.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 or a Swingline Loan in accordance with
Section 2.05.
“Broker Dealer Subsidiary” means any Subsidiary registered or regulated as a
broker or dealer with or by the SEC, FINRA or any other applicable Governmental
Authority, whether domestic or foreign.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBO Rate Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market, (b) when used in connection with a Loan
denominated in Canadian Dollars, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in Toronto, (c) when
used in connection with a Loan denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euro and (d) when used in connection with a Loan
denominated in Yen, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Yen in Tokyo.
“Calculation Date” means (a) the Effective Date, (b) the date on which any LIBO
Rate Loan is made, (c) the date of issuance, extension or renewal of any Letter
of Credit, (d) the date of conversion to or of or continuation of any LIBO Rate
Loan or (e) the last Business Day of each calendar quarter thereafter.
“Canadian Dollars” or “C$” means the lawful currency of Canada.
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CDOR Rate” means, with respect to any CDOR Rate Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower, or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
not (i) directors of the Borrower on the Effective Date, (ii) nominated by the
board of directors of the Borrower or (iii) appointed or approved prior to their
election by a majority of the directors referred to in the preceding clauses (i)
and (ii).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Dollar Tranche
Revolving Loans, Multicurrency Tranche Revolving Loans, Competitive Loans or
Swingline Loans, (b) any Revolving Commitment, refers to whether such Revolving
Commitment is a US Dollar Tranche Revolving Commitment, a Multicurrency Tranche
Revolving Commitment and (c) any Lender, refers to whether such Lender has a
Loan or Revolving Commitment of a particular Class.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by the Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.
“Commitment Increase” has the meaning set forth in Section 2.10(a).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 9.01, including through the
Platform. For the avoidance of doubt, Communications shall not constitute
notices to the Borrower under Section 9.01.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Accept/Reject Letter” means an acceptance or rejection of a
Competitive Bid in accordance with Section 2.04 in the form of Exhibit A-4.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
“Competitive Borrowing” means a Borrowing of Competitive Loans.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of the US Dollar Equivalents of the
principal amounts of such Lender’s outstanding Competitive Loans.
“Consenting Lender” has the meaning set forth in Section 2.10(d)
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period (other
than amounts of the type reflected as “amortization of other assets” on the
Borrower’s financial statements), (iv) all non-recurring or extraordinary
non-cash charges for such period, (v) all non-cash charges associated with
employee compensation for such period and (vi) all losses associated with asset
sales outside the ordinary course of business during such period, minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) all extraordinary gains for such period and
(ii) all gains associated with asset sales outside the ordinary course of
business during such period, all determined on a consolidated basis in
accordance with GAAP.
“Consolidated Interest Expense” means, for any period, the excess of (a) the sum
of (i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period in respect of Indebtedness of the Borrower or any
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, and (iii)
any cash payments made during such period in respect of obligations referred to
in clause (b)(ii) below that were amortized or accrued in a previous period,
minus (b) the sum of (i) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization or
write-off of financing costs paid in a previous period and (ii) to the extent
included in such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding therefrom any portion thereof
attributable to any noncontrolling interest in any Subsidiary); provided that
there shall be excluded (a) the income of any Person (other than the Borrower)
in which any other Person (other than the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with applicable law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the Subsidiaries during
such period, and (b) the income or loss of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Subsidiary.
“Consolidated Net Tangible Assets” means, as of the time of determination, the
aggregate amount of the assets of the Borrower and the assets of its
consolidated subsidiaries after deducting (1) all goodwill, trade names,
trademarks, service marks, patents, unamortized debt discount and expense and
other intangible assets and (2) all current liabilities, as reflected on the
most recent consolidated balance sheet prepared by the Borrower in accordance
with GAAP contained in an annual report on Form 10−K or a quarterly report on
Form 10−Q timely filed or any amendment thereto (and not subsequently disclaimed
as not being reliable by the Borrower) prior to the time as of which
“Consolidated Net Tangible Assets” is being determined.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender.
“Declining Lender” has the meaning set forth in Section 2.10(d).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Revolving Loans, (ii) to fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) to pay to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Revolving Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, an Issuing Bank or a
Swingline Lender made in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Revolving
Loans and participations in then outstanding Letters of Credit and Swingline
Loans, provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon the Administrative Agent, such Issuing Bank or such
Swingline Lender’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent or (d) has become the subject of
a Bankruptcy Event or a Bail-In Action.
“Documentation Agent” means Barclays Bank PLC in its capacity as documentation
agent with respect to the credit facilities established hereunder.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions set forth in Section
4.01 shall be satisfied or waived in accordance with Section 9.02, which date is
February 6, 2017.
“Effectiveness Anniversary” has the meaning set forth in Section 2.10(d).
“Electronic Signature” means an electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
Person, any Defaulting Lender, the Borrower or any Affiliate of the Borrower.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, a failure to meet the minimum funding standards (as defined in Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, in each instance,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Events of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Exchange Rate” means, on any date, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such date as shown on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on the applicable Reuters WRLD Page, (a) the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or (b) in the absence of such an agreement, the Exchange Rate shall be
the arithmetic average of the spot rates of exchange available to the
Administrative Agent on such date in the market where its, or its Affiliates’,
foreign currency exchange operations in respect of such currency are then being
conducted for the purchase of US Dollars for delivery two Business Days later,
at a time the Administrative Agent shall elect after determining that such spot
rates shall be the basis for determining the Exchange Rate, provided that if at
the time of such determination, no such spot rates are being quoted for any
reason, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
(which term shall include any Issuing Bank for purposes of this definition) or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under any Loan Document, (a) Taxes imposed on (or measured by)
such recipient’s net or overall gross income (or franchise, net worth and
similar Taxes imposed in lieu thereof) by (i) the United States of America
(including US Federal backup withholding tax (as defined in Section 3406 of the
Code)) or (ii) any other jurisdiction (X) as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction or (Y) as a result of any other present or former connection (other
than a connection arising solely from this Agreement or any other Loan Document)
between such recipient and such jurisdiction, (b) any branch profit Taxes
imposed by the United States of America or any similar Tax imposed by any other
applicable jurisdiction referred to in the preceding clause (a), (c) in the case
of a Lender, any withholding Tax that is imposed by the United States of America
on payments by the Borrower to such Lender pursuant to a law in effect on the
date on which such Lender becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 2.20(b)) or designates a
new lending office or, with respect to any interest in any Revolving Commitment
acquired after such Lender becomes a party hereto (or any Loan made pursuant to
such Revolving Commitment), on the date on which such interest in such Revolving
Commitment was acquired by such Lender, except in each case to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.18(a), (d) any withholding Taxes attributable to a Lender’s failure to
comply with Section 2.18(f) and (e) any withholding Taxes pursuant to FATCA.
“Existing Credit Agreement” means the Amended and Restated Five-Year Credit
Agreement dated as of August 14, 2014, among the Borrower, the lenders from time
to time party thereto, JPMorgan, as administrative agent and J.P. Morgan Europe
Limited, as London agent.
“Existing Letter of Credit” means each letter of credit previously issued under
the Existing Credit Agreement and listed on Schedule 1.01.
“Existing Revolving Maturity Date” has the meaning set forth in Section 2.10(d).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and, in each case, any current
or future regulation or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreement (and related legislation or official rules or practices) to the extent
implementing the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Federal Reserve Bank based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the New York Federal
Reserve Bank shall set forth on its public website from time to time) and
published on the next succeeding business day as the federal funds effective
rate; provided that such rate shall in no event be less than zero.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or any assistant
treasurer (or the functional equivalent) of such Person.
“FINRA” means the Financial Industry Regulatory Authority.
“Fixed Rate” means, with respect to any Competitive Loan bearing interest at a
fixed rate, the fixed rate of interest per annum specified by the Lender making
such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.
“Governmental Authority” means (a) the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank) and (b) with
regard to any Broker Dealer Subsidiary, any self regulatory organization or body
with supervisory, regulatory or other authority over such Broker Dealer
Subsidiary.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Increase Effective Date” has the meaning set forth in Section 2.10(b).
“Increasing Lender” has the meaning set forth in Section 2.10(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) Other Taxes.
“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning set forth in Section 9.12(a).
“Information Memorandum” means the Confidential Information Memorandum dated
January 12, 2017 relating to the Borrower and the Transactions.
“Initial Loans” has the meaning set forth in Section 2.10(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBO Rate Loan or CDOR Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBO Rate Borrowing or CDOR Rate Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, (c) with respect to any Fixed Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Fixed Rate Borrowing with an Interest Period of
more than 90 days’ duration (unless otherwise specified in the applicable
Competitive Bid Request), each day prior to the last day of such Interest Period
that occurs at intervals of 90 days’ duration after the first day of such
Interest Period, and any other dates that are specified in the applicable
Competitive Bid Request as Interest Payment Dates with respect to such Borrowing
and (d) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means (a) with respect to any LIBO Rate Borrowing (other than
any LIBO Rate Competitive Borrowing), the period commencing on the date of such
Borrowing and ending on the date one week thereafter or on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed upon by all of the Lenders participating in such
Borrowing, any other period thereafter), as the Borrower may elect, (b) with
respect to any CDOR Rate Borrowing (other than any CDOR Rate Competitive
Borrowing), the period commencing on the date of such Borrowing and ending on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter (or, if agreed upon by all of the Lenders participating
in such Borrowing, any other period thereafter), as the Borrower may elect,
(c) with respect to any LIBO Rate or CDOR Rate Competitive Borrowing, the period
commencing on the date such Borrowing is made and ending on the numerically
corresponding day in the calendar month that is one to twelve months thereafter,
as the Borrower may elect, and (d) with respect to any Fixed Rate Borrowing, the
period (which shall not be less than 7 days or more than 365 days) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a LIBO Rate Borrowing or a
CDOR Rate Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a LIBO Rate
Borrowing or CDOR Rate Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Screen Rate” means, with respect to any LIBO Rate Borrowing or
CDOR Rate Borrowing for any Interest Period, a rate per annum (rounded to the
same number of decimal places as the relevant Screen Rate) which results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest period for which a Screen Rate is available that is shorter than such
Interest Period and (b) the applicable Screen Rate for the shortest period for
which a Screen Rate is available that exceeds such Interest Period, in each case
as of the Specified Time on the Quotation Day for such Interest Period.
“Issuing Bank” means JPMorgan, Bank of America, N.A., BNP Paribas, TD Bank,
N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank N.A., U.S. Bank
National Association and any other US Dollar Tranche Revolving Lender that is
designated by the Borrower and agrees to act in such capacity pursuant to
Section 2.06(i) or 2.06(j) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.06(i)). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Agreement” means an agreement in substantially the form of
Exhibit C.
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“Judgment Currency” has the meaning set forth in Section 9.14(b).
“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.06, expressed as
an amount representing the maximum LC Exposure attributable to Letters of Credit
issued by such Issuing Bank. The initial amount of each Issuing Bank’s LC
Commitment is set forth on Schedule 2.01 or in the Issuing Bank Agreement
pursuant to which it became an Issuing Bank hereunder. The aggregate amount of
the LC Commitments on the date hereof is US$50,000,000.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Expiration Date” has the meaning set forth in Section 2.06(c).
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amounts
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any US Dollar Tranche Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to an Accession Agreement, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders.
“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.
“Leverage Ratio” means, as of the last day of any period of four consecutive
quarters, the ratio of (a) Total Indebtedness as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on such date.
“LIBO Rate” means, with respect to any LIBO Rate Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing, but
excluding any operating lease) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” means this Agreement, each Accession Agreement and, except for
purposes of Section 9.02(b), each joinder agreement referred to in
Section 2.05(d), each Issuing Bank Agreement and each promissory note delivered
pursuant to this Agreement.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, and (b) with respect to a
Loan or Borrowing denominated in any other currency, the local time in the place
of settlement for such currency, as may be reasonably determined by the
Administrative Agent to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment, and as
notified to the relevant parties hereto.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate or CDOR Rate, as applicable, the rate of interest, if
any, to be added to or subtracted from the LIBO Rate or CDOR Rate, as
applicable, to determine the rate of interest applicable to such Loan, as
specified by the Lender making such Loan in its related Competitive Bid.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Borrower and
the Subsidiaries in an aggregate principal amount exceeding US$75,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.
“Material Permitted Acquisition” means any acquisition by the Borrower or any
Subsidiary of Equity Interests of an entity that becomes a Subsidiary, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person if (a) such acquisition is financed in whole or in part with
Indebtedness of the Borrower or a Subsidiary in an aggregate principal amount of
US$150,000,000 or more and (b) on a pro forma basis, giving effect to such
acquisition and all incurrences and repayments of Indebtedness in connection
therewith, the Leverage Ratio as of the Borrower’s most recent fiscal quarter
end would increase.
“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
any Equity Interest in or Controls any Material Subsidiary, (b) any Material
Broker Dealer Subsidiary (as defined below) and (c) any other Subsidiary (i) the
revenues of which for the most recent period of four consecutive fiscal quarters
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01 were greater than 5.0% of the Borrower’s total consolidated
revenues for such period or (ii) the assets of which as of the end of such
period were greater than 5.0% of the Borrower’s total consolidated assets as of
such date; provided that if at any time the aggregate amount of the revenues or
assets of all Subsidiaries that are not Material Subsidiaries for or as of the
end of any period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 5.01 exceeds 10% of the
Borrower’s consolidated total revenues for such period or 10% of the Borrower’s
consolidated total assets as of the end of such period, then one or more of such
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their total revenues or
total assets, as the case may be, until such excess shall have been eliminated.
For the purposes of this definition, (A) “Material Broker Dealer Subsidiary”
means any Broker Dealer Subsidiary (1) the revenues of which for the most recent
period of four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 5.01 were greater than 1.0%
of the Borrower’s total consolidated revenues for such period or (2) the assets
of which as of the end of such period were greater than 1.0% of the Borrower’s
total consolidated assets as of such date, and (B) revenues and assets of any
Subsidiary of the Borrower which are recorded in a foreign currency in the
Borrower’s financial statements shall be converted into US Dollars using the
exchange rates used in preparation of the Borrower’s most recent financial
statements delivered pursuant to Section 5.01 or, if no applicable exchange rate
was used in such audited financial statements, at a rate determined in
accordance with GAAP.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multicurrency Tranche Revolving Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make Multicurrency Tranche Revolving
Loans, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Multicurrency Tranche Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.10 or (c) increased or
reduced pursuant to assignments by or to such Lender pursuant to Section 9.04.
The initial amount of each Lender’s Multicurrency Tranche Revolving Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Multicurrency Tranche Revolving
Commitment, as applicable. The initial aggregate amount of the Multicurrency
Tranche Revolving Commitments is US$100,000,000.
“Multicurrency Tranche Revolving Exposure” means, with respect to any Lender at
any time, the sum at such time of the US Dollar Equivalents of the principal
amounts of such Lender’s outstanding Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Revolving Lender” means a Lender with a Multicurrency
Tranche Revolving Commitment or, if the Multicurrency Tranche Revolving
Commitments have terminated or expired, a Lender with Multicurrency Tranche
Revolving Exposure.
“Multicurrency Tranche Revolving Loan” means a Loan made pursuant to Section
2.01(c).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 9.02, and that has been consented to by
the Required Lenders (or, in circumstances where Section 9.02 does not require
the consent of the Required Lenders as a result of clause (ii) of the second
proviso in Section 9.02(b), a majority in interest of the Lenders of the
affected Class).
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Notice of Competitive Bid Request” means a notice of a request by the Borrower
for Competitive Bids in accordance with Section 2.04 in the form of Exhibit A-2.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not published for any day that is
a business day, the NYFRB Rate shall be the rate quoted for such day for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided that the NYFRB Rate shall in no event be less
than zero.
“Other Connection Taxes” means, with respect to any Lender or Issuing Bank,
Taxes imposed as a result of a present or former connection between such Lender
or Issuing Bank and the jurisdiction imposing such Taxes (other than a
connection arising from such Lender or Issuing Bank having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.20(b)).
“Overnight Bank Funding Rate” means, for any day, the rate (but in no event less
than zero) comprised of both overnight federal funds and overnight Eurodollar
borrowings by U.S.-managed banking offices of depository institutions (as such
composite rate shall be determined by the New York Federal Reserve Bank as set
forth on its public website from time to time) and published on the next
succeeding business day as an Overnight Bank Funding Rate.
“Participant” has the meaning set forth in Section 9.04(g).
“Participant Register” has the meaning set forth in Section 9.04(g).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a)     Liens imposed by law for Taxes, assessments or other governmental
charges or levies (other than any lien arising under ERISA or other laws to
secure retirement or other benefits) that are not yet due or are being contested
in compliance with Section 5.04;
(b)     landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith;
(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)     judgment liens; and
(f)     easements, zoning restrictions, rights-of-way, minor defects or other
irregularities in title and other similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure
obligations that are substantial in amount and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Borrower or any ERISA Affiliate.
“Platform” has the meaning set forth in Section 9.01(d).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan, as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Quotation Day” means (a) with respect to any currency (other than Sterling or
Canadian Dollars) for any Interest Period, the day two Business Days prior to
the first day of such Interest Period and (b) with respect to Sterling or
Canadian Dollars for any Interest Period, the first day of such Interest Period,
in each case unless market practice differs for loans such as the applicable
Loans priced by reference to rates quoted in the Relevant Interbank Market, in
which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice for such loans priced by
reference to rates quoted in the Relevant Interbank Market (and if quotations
would normally be given by leading banks for such loans priced by reference to
rates quoted in the Relevant Interbank Market on more than one day, the
Quotation Day shall be the last of those days).
“Rating Agencies” means Moody’s and S&P.
“Ratings” means the ratings from time to time established by the Rating Agencies
for the Index Debt.
“Register” has the meaning set forth in Section 9.04(e).
“Regulation D” means Regulation D of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Relevant Interbank Market” means (a) with respect to any currency (other than
Canadian Dollars), the London interbank market, and (b) with respect to Canadian
Dollars, the Toronto interbank market.
“Removal Effective Date” has the meaning set forth in Article VIII.
“Required Lenders” means, at any time, Lenders having Revolving Exposures and an
aggregate principal amount of unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Exposures of all Lenders and the
aggregate principal amount of all unused Revolving Commitments of all Lenders at
such time; provided, that for all purposes after the Loans become due and
payable pursuant to Article VII or the Revolving Commitments expire or
terminate, the outstanding Competitive Loans of the Lenders shall be included in
their respective Revolving Exposures in determining the Required Lenders. For
the avoidance of doubt, solely for purposes of this definition, Revolving
Exposure of any Swingline Lender shall be deemed to exclude any amount of its US
Dollar Tranche Swingline Exposure in excess of its Applicable Percentage of all
outstanding Swingline Loans, and the unused US Dollar Tranche Commitment of any
such Lender shall be determined without regard to any such excess amount.
“Reset Date” has the meaning set forth in Section 1.05.
“Responsible Officer” means any of the chief executive officer, chief operating
officer, chief financial officer, general counsel or the treasurer or controller
(or any equivalent of the foregoing officers) of the Borrower.
“Revolving Borrowing” means a US Dollar Tranche Revolving Borrowing or a
Multicurrency Tranche Revolving Borrowing.
“Revolving Commitment” means a US Dollar Tranche Revolving Commitment or a
Multicurrency Tranche Revolving Commitment.
“Revolving Exposure” means a US Dollar Tranche Revolving Exposure or a
Multicurrency Tranche Revolving Exposure or any combination thereof, as the
context requires.
“Revolving Lender” means a US Dollar Tranche Revolving Lender or a Multicurrency
Tranche Revolving Lender.
“Revolving Loan” means a US Dollar Tranche Revolving Loan or a Multicurrency
Tranche Revolving Loan.
“Revolving Maturity Date” means February 6, 2022, or any later date to which the
Revolving Maturity Date may be extended pursuant to Section 2.10(d).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person that is the subject of
Sanctions, (b) any Person operating, organized or resident in a Sanctioned
Country with which or whom dealings are prohibited for any party hereto or (c)
any Person 50% or more owned by any such Person or Persons with which or whom
dealings are prohibited for any party hereto.
“Sanctions” means applicable economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently Reuters Screen Page LIBOR01 or LIBOR02) (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion), and (b) in respect of the CDOR Rate, the average rate
for Canadian Dollar bankers acceptances with a tenor equal to the relevant
Interest Period appearing on the Reuters Screen CDOR01 Page (or, in the event
such rate does not appear on such Reuters page or screen, on any successor,
substitute or other page on such screen or service that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion). If, as to any currency, no Screen Rate shall be available for a
particular Interest Period but Screen Rates shall be available for periods both
longer and shorter than such Interest Period, then the Screen Rate for such
Interest Period shall be the Interpolated Screen Rate. Notwithstanding the
foregoing, if the Screen Rate, determined as provided above, would otherwise be
less than zero, then the Screen Rate shall be deemed to be zero for all
purposes.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the CDOR Rate, 11:00 a.m., Toronto time.
“SEC” means the Securities and Exchange Commission.
“SIPC” means the Securities Investor Protection Corporation.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Sterling” or “£” means the lawful currency of the United Kingdom.
“Subsequent Borrowings” has the meaning set forth in Section 2.10(b).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swingline Borrowing” means a Borrowing of Swingline Loans.
“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.05, expressed as an amount representing the maximum aggregate principal amount
of such Swingline Lender’s outstanding Swingline Loans hereunder. The initial
amount of each Swingline Lender’s Swingline Commitment is set forth on
Schedule 2.01 or in the joinder agreement pursuant to which it became a
Swingline Lender hereunder. The aggregate amount of the Swingline Commitments on
the date hereof is US$150,000,000.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any US
Dollar Tranche Revolving Lender at any time shall be the sum of (a) its
Applicable Percentage of the aggregate principal amount of all Swingline Loans
outstanding at such time (excluding, in the case of any Lender that is a
Swingline Lender, Swingline Loans made by it and outstanding at such time to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans), adjusted to give effect to any reallocation under Section 2.21
of the Swingline Exposure of Defaulting Lenders in effect at such time, and (b)
in the case of any Lender that is a Swingline Lender, the aggregate principal
amount of all Swingline Loans made by such Lender and outstanding at such time
to the extent that the other Lenders shall not have funded their participations
in such Swingline Loans.
“Swingline Lenders” means JPMorgan, Bank of America, N.A., BNP Paribas, TD Bank,
N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank N.A. and
U.S. Bank National Association or affiliates thereof and any other US Dollar
Tranche Revolving Lender designated as a Swingline Lender pursuant to Section
2.05(d), in each case in its capacity as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made by a Swingline Lender under its Swingline
Commitment pursuant to Section 2.05.
“Syndication Agents” means Bank of America, N.A., BNP Paribas, TD Bank, N.A.,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank, N.A. and U.S. Bank
National Association, in their capacities as syndication agents with respect to
the credit facilities established hereunder.
“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Indebtedness” means, at any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and the Subsidiaries outstanding as of
such date that would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP.
“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents, the borrowing of Loans and the issuance of Letters of
Credit hereunder and (b) the payment of the fees and expenses related to each of
the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate, the CDOR Rate or
a Fixed Rate.
“Unreimbursed Amount” has the meaning set forth in Section 2.06(e).
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
“US Dollar Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make US Dollar Tranche Revolving Loans and
to acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s US Dollar Tranche Revolving Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.10 or (c) increased or reduced pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s US Dollar Tranche Revolving Commitment is set forth on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its US Dollar Tranche Revolving Commitment, as applicable. The
initial aggregate amount of the US Dollar Tranche Revolving Commitments is
US$900,000,000.
“US Dollar Tranche Revolving Exposure” means, with respect to any Lender at any
time, the sum at such time, without duplication, of (a) the principal amounts of
such Lender’s outstanding US Dollar Tranche Revolving Loans, (b) the aggregate
amount of such Lender’s LC Exposure and (c) the aggregate amount of such
Lender’s Swingline Exposure.
“US Dollar Tranche Revolving Lender” means a Lender with a US Dollar Tranche
Revolving Commitment or, if the US Dollar Tranche Revolving Commitments have
terminated or expired, a Lender with US Dollar Tranche Revolving Exposure.
“US Dollar Tranche Revolving Loan” means a Loan made pursuant to Section
2.01(b).
“US Dollars” or “US$” means the lawful currency of the United States of America.
“US Tax Certificate” has the meaning set forth in Section 2.18(f)(ii)(D).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” or “¥” means the lawful currency of Japan.



SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Dollar
Tranche Revolving Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and
Type (e.g., a “LIBO Rate US Dollar Tranche Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “US Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by Class and Type
(e.g., a “LIBO Rate US Dollar Tranche Revolving Borrowing”). Revolving Loans may
be referred to by reference to both Classes of Revolving Loans together (a
“Revolving Loan”) or by both Classes of Revolving Loans together and by Type
(e.g., a “LIBO Rate Revolving Loan”). Revolving Borrowings may also be referred
to by reference to both Classes of Revolving Borrowings together (a “Revolving
Borrowing”) or by both Classes of Revolving Borrowings together and by Type
(e.g., a “LIBO Rate Revolving Borrowing”).

SSECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
(including this Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) any definition of or reference to
any statute, rule or regulation shall be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) references herein to “the date of this Agreement” or “the
date hereof” or similar references shall be construed as references to February
6, 2017.

SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with




1



--------------------------------------------------------------------------------





GAAP, as in effect from time to time; provided that (a) if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision,
or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision shall
have been amended in accordance herewith and, following the delivery of any such
notice, the Borrower, the Administrative Agent and the Lenders will negotiate in
good faith to amend this Agreement to eliminate the effect of any such change,
and (b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (A) without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value”, as defined therein, (B) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (C) without giving effect to any change to GAAP occurring
after December 31, 2015, if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect prior to December 31, 2015.

SECTION 1.05.     Currency Translation. Not later than 11:00 a.m., London time,
on each Calculation Date, the Administrative Agent shall (a) determine the
Exchange Rate as of such Calculation Date with respect to each Alternative
Currency and (b) give notice thereof to the Revolving Lenders and the Borrower.
The Exchange Rates so determined shall become effective (i) in the case of the
initial Calculation Date, on the Effective Date and (ii) in the case of each
subsequent Calculation Date, on the first Business Day immediately following
such Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
Article VI and the definitions employed therein, Section 9.14 or any other
provision expressly requiring the use of a current exchange rate) be the
Exchange Rates employed in converting any amounts between US Dollars and
Alternative Currencies. For purposes of Article VI and the definitions employed
therein, amounts in currencies other than US Dollars shall be translated into US
Dollars at the currency exchange rates used in preparing the Borrower’s most
recent annual and quarterly financial statements.






2

--------------------------------------------------------------------------------






ARTICLE II
The Credits



SECTION 2.01.     Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees (a) to make US Dollar Tranche Revolving Loans
to the Borrower, denominated in US Dollars, from time to time during the
Availability Period in amounts that will not at any time result in (i) such
Lender’s US Dollar Tranche Revolving Exposure exceeding its US Dollar Tranche
Revolving Commitment, (ii) the Aggregate US Dollar Tranche Revolving Exposure
exceeding the aggregate US Dollar Tranche Revolving Commitments or (iii) the
Aggregate Revolving Exposure plus the aggregate Competitive Loan Exposures
exceeding the aggregate Revolving Commitments and (b) to make Multicurrency
Tranche Revolving Loans to the Borrower, denominated in US Dollars or
Alternative Currencies, from time to time during the Availability Period in
amounts that will not at any time result in (i) such Lender’s Multicurrency
Tranche Revolving Exposure exceeding its Multicurrency Tranche Revolving
Commitment, (ii) the aggregate Multicurrency Tranche Revolving Exposures
exceeding the aggregate Multicurrency Tranche Revolving Commitments or (iii) the
Aggregate Revolving Exposure plus the aggregate Competitive Loan Exposures
exceeding the aggregate Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02.     Loans and Borrowings. (a) Each Loan (other than a Competitive
Loan or Swingline Loan) shall be made as part of a Borrowing consisting of Loans
of the same Class, Type and currency made by the Lenders ratably in accordance
with their respective Revolving Commitments of the applicable Class. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. Each Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)     Subject to Section 2.15, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBO Rate Loans as the
Borrower may request in accordance herewith, (ii) each Revolving Borrowing
denominated in an Alternative Currency (except for Revolving Borrowings
denominated in Canadian Dollars) shall be comprised entirely of LIBO Rate Loans,
(iii) each Revolving Borrowing denominated in Canadian Dollars shall be
comprised entirely of CDOR Rate Loans, (iv) each Competitive Borrowing shall be
comprised entirely of LIBO Rate Loans, CDOR Rate Loans or Fixed Rate Loans as
the Borrower may request in accordance herewith and (v) each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.




3

--------------------------------------------------------------------------------





(c)     At the commencement of each Interest Period for any LIBO Rate Revolving
Borrowing or CDOR Rate Revolving Borrowing, and at the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that (a) a LIBO Rate Revolving Borrowing or CDOR
Rate Revolving Borrowing that results from a continuation of an outstanding
Revolving Borrowing may be in an aggregate amount that is equal to such
outstanding Revolving Borrowing and (b) an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the US Dollar
Tranche Revolving Commitments or Multicurrency Tranche Revolving Commitments, as
applicable, or, with respect to US Dollar Tranche Revolving Borrowings only,
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Borrowing shall be in an amount
that is an integral multiple of US$1,000,000 and not less than US$5,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15 LIBO Rate
and CDOR Rate Borrowings outstanding.
(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, to convert any Borrowing to, or to continue
any Borrowing as, a LIBO Rate Borrowing or CDOR Rate Borrowing if the Interest
Period requested with respect thereto would end after the Revolving Maturity
Date.

SECTION 2.03.     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) in the case of a LIBO Rate Borrowing denominated in US Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Borrowing denominated in an Alternative
Currency, not later than 11:00 a.m., London time, three Business Days before the
date of the proposed Borrowing or (c) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and shall be made by hand delivery
or fax to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower (or, in the case
of any Borrowing denominated in US Dollars, by telephone notification, confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower). Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i) the currency (which shall be US Dollars or an Alternative Currency) and the
aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be a US Dollar Tranche Revolving Borrowing,
Multicurrency Tranche Revolving Borrowing;
(iv) in the case of a requested Borrowing denominated in US Dollars, whether
such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;




4

--------------------------------------------------------------------------------





(v) in the case of a LIBO Rate Borrowing or a CDOR Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), the
identity of the Issuing Bank that made such LC Disbursement.
If no currency is specified with respect to any requested LIBO Rate Borrowing,
then the Borrower shall be deemed to have selected US Dollars. If no election as
to the Type of Borrowing is specified, then the requested Borrowing shall be
(A) in the case of a Borrowing denominated in US Dollars, an ABR Borrowing,
(B) in the case of a Borrowing denominated in Canadian Dollars, a CDOR Rate
Borrowing and (C) in the case of a Borrowing denominated in any other currency,
a LIBO Rate Borrowing. If no Interest Period is specified with respect to any
requested LIBO Rate Borrowing or CDOR Rate Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04.     Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans denominated
in US Dollars or Alternative Currencies in an aggregate principal amount that
will not result in (i) the Aggregate Revolving Exposure plus the aggregate
Competitive Loan Exposures exceeding the aggregate Revolving Commitments or (ii)
in the event the Revolving Maturity Date shall have been extended as provided in
Section 2.10(d), the sum of the LC Exposure attributable to Letters of Credit
expiring after any Existing Revolving Maturity Date, the Competitive Loan
Exposure attributable to Competitive Loans maturing after such Existing
Revolving Maturity Date and the Swingline Exposure attributable to Swingline
Loans maturing after such Existing Revolving Maturity Date exceeding the total
Revolving Commitments that shall have been extended to a date after the latest
expiration date of such Letters of Credit and the latest maturity date of such
Competitive Loans and such Swingline Loans.
(b)     In order to request Competitive Bids, the Borrower shall hand deliver or
fax to the Administrative Agent a duly completed and executed Competitive Bid
Request in the form of Exhibit A-1, to be received by the Administrative Agent
(i) in the case of a LIBO Rate Competitive Loan, not later than 10:00 a.m.,
New York City time, (A) four Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in US Dollars and
(B) five Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency; (ii) in the case
of a CDOR Rate Competitive Loan, not later than 10:00 a.m., London time, four
Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in Canadian Dollars and (iii) in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, (A)




5

--------------------------------------------------------------------------------





one Business Day before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in US Dollars and (B) three Business Days
before a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency. No ABR Loan shall be requested in, or
made pursuant to, a Competitive Bid Request. A Competitive Bid Request that does
not conform substantially to the format of Exhibit A-1 may be rejected in the
Administrative Agent’s sole discretion, and the Administrative Agent shall
promptly notify the Borrower of such rejection by fax. Each Competitive Bid
Request shall refer to this Agreement and shall specify (i) whether the
Borrowing then being requested is to be a LIBO Rate Borrowing, a CDOR Rate
Borrowing or a Fixed Rate Borrowing, (ii) the date of such Borrowing (which
shall be a Business Day), (iii) the currency of the requested Borrowing (which
shall be US Dollars or an Alternative Currency), (iv) the aggregate principal
amount of the requested Borrowing (which shall be an integral multiple of
US$1,000,000 or 1,000,000 units of the applicable Alternative Currency with a US
Dollar Equivalent on the date of the applicable Competitive Bid Request of at
least US$25,000,000), (v) the Interest Period with respect thereto (which may
not end after the Revolving Maturity Date), (vi) in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration, the Interest
Payment Dates applicable thereto and (vii) the location and number of the
Borrower’s account to which funds are to be disbursed. Promptly after its
receipt of a Competitive Bid Request that is not rejected as aforesaid, the
Administrative Agent shall deliver to the Revolving Lenders a Notice of
Competitive Bid Request inviting the Revolving Lenders to bid, on the terms and
conditions of this Agreement, to make Competitive Loans.
(c)     Each Revolving Lender may, in its sole discretion, make one or more
Competitive Bids to the Borrower responsive to the Borrower’s Competitive Bid
Request. Each Competitive Bid by a Revolving Lender must be in the form of
Exhibit A-3 and must be received by the Administrative Agent by fax (i) in the
case of a LIBO Rate or CDOR Rate Competitive Loan, not later than 9:30 a.m.,
New York City time, (A) three Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in US Dollars and
(B) four Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency and (ii) in the
case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time,
(A) on the day of a proposed Competitive Borrowing in the case of a Competitive
Borrowing denominated in US Dollars and (B) two Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in an
Alternative Currency. A Revolving Lender may submit multiple bids to the
Administrative Agent. Competitive Bids that do not conform substantially to the
format of Exhibit A-3 may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the Revolving Lender making such nonconforming
bid of such rejection as soon as practicable. Each Competitive Bid shall refer
to this Agreement and shall specify (I) the principal amount (which shall be an
integral multiple of US$1,000,000 or 1,000,000 units of the applicable
Alternative Currency the US Dollar Equivalent of which is equal to or greater
than $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested) of the Competitive Loan or Loans that the
Revolving Lender is willing to make, (II) the Competitive Bid Rate or Rates at
which the Revolving Lender is prepared to make such Competitive Loan or Loans
and (III) the Interest Period applicable to each such Loan and the last day
thereof. A Competitive Bid submitted by a Revolving Lender shall be irrevocable.




6

--------------------------------------------------------------------------------





(d)     The Administrative Agent shall as promptly as practicable notify the
Borrower in writing of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Revolving Lender that
made such Competitive Bid.
(e)     The Borrower may in its discretion, subject only to the provisions of
this paragraph, accept or reject any Competitive Bid. The Borrower shall notify
the Administrative Agent by telephone, confirmed promptly by hand delivery or
fax of a duly completed and executed Competitive Bid Accept/Reject Letter,
whether and to what extent it has decided to accept or reject any of or all the
Competitive Bids notified to it not more than one hour after it shall have been
so notified; provided, however, that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of any such Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if it has decided to reject a Competitive Bid made at a
lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the principal amount specified in the
applicable Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid; provided further that
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to this clause,
the amounts shall be rounded to integral multiples of the Borrowing Multiple in
a manner determined by the Borrower. A notice given by the Borrower pursuant to
this paragraph shall be irrevocable.
(f)     The Administrative Agent shall promptly notify each bidding Revolving
Lender whether or not its Competitive Bid has been accepted (and if so, in what
amount and at what Competitive Bid Rate), and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Loan in respect of which its Competitive Bid has been
accepted.
(g)     If the Person serving as the Administrative Agent shall elect to submit
a Competitive Bid in its capacity as a Revolving Lender, it shall submit such
Competitive Bid directly to the Borrower one quarter of an hour earlier than the
latest time at which the other Revolving Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) above.

SECTION 2.05.     Swingline Loans. (a) Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans denominated
in US Dollars to the Borrower from time to time during the Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans of such
Swingline Lender exceeding its Swingline Commitment, (ii) such Swingline
Lender’s US Dollar Tranche Revolving Exposure exceeding its US Dollar Tranche
Revolving Commitment, (iii) the Aggregate US Dollar Tranche Revolving Exposure
exceeding the aggregate US Dollar Tranche Revolving Commitments, (iv) the sum of
the Aggregate Revolving Exposure plus the total Competitive Loan Exposures
exceeding the total Revolving Commitments or (v) in the event the Revolving
Maturity Date shall have been extended as provided in Section




7

--------------------------------------------------------------------------------





2.10(d), (A) the sum of the LC Exposure attributable to Letters of Credit
expiring after any Existing Revolving Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Revolving Maturity
Date exceeding the total US Dollar Tranche Revolving Commitments that shall have
been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Swingline Loans or (B) the sum of
the LC Exposure attributable to Letters of Credit expiring after any Existing
Revolving Maturity Date, the Competitive Loan Exposure attributable to
Competitive Loans maturing after such Existing Revolving Maturity Date and the
Swingline Exposure attributable to Swingline Loans maturing after such Existing
Revolving Maturity Date exceeding the total Revolving Commitments that shall
have been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Competitive Loans and such Swingline
Loans; provided that (1) no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan and (2) each Swingline
Loan shall be made as part of a Borrowing consisting of Swingline Loans made by
the Swingline Lenders ratably in accordance with their Swingline Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans. The
failure of any Swingline Lender to make any Swingline Loan required to be made
by it shall not relieve any other Swingline Lender of its obligations hereunder;
provided that the Swingline Commitments of the Swingline Lenders are several and
no Swingline Lender shall be responsible for any other Swingline Lender’s
failure to make Swingline Loans as required.
(b)     To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone not later than 3:00 p.m., New
York City time, on the day of the proposed Swingline Loan. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Borrowing Request (which confirmation, for the avoidance of doubt, may be
received by the Administrative Agent after the deadline for notice under this
Section 2.05(b)). Each such telephonic and written Borrowing Request shall
specify the requested date (which shall be a Business Day) and the amount of the
requested Swingline Borrowing and the location and number of the account of the
Borrower to which funds are to be disbursed or, in the case of any Swingline
Borrowing requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), the identity of the Issuing Bank that has made such
LC Disbursement. Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
Swingline Lender of the details thereof and of the amount of such Swingline
Lender’s Swingline Loan to be made as part of the requested Swingline Borrowing.
Each Swingline Lender shall make its ratable portion of the requested Swingline
Borrowing available to the Borrower by means of a wire transfer to the account
specified in such Borrowing Request or to the applicable Issuing Bank, as the
case may be, by 5:00 p.m., New York City time, on the requested date of such
Swingline Borrowing.
(c) Any Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
US Dollar Tranche Revolving Lenders to acquire participations on such Business
Day in all or a portion of its Swingline Loans outstanding. Such notice shall
specify the aggregate amount of the Swingline Loans of such Swingline Lender in
which the US Dollar Tranche Revolving Lenders will be




8

--------------------------------------------------------------------------------





required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each US Dollar Tranche
Revolving Lender, specifying in such notice such US Dollar Tranche Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each US Dollar
Tranche Revolving Lender hereby absolutely and unconditionally agrees to pay,
upon receipt of notice as provided above, to the Administrative Agent, for the
account of such Swingline Lender, such US Dollar Tranche Revolving Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each US Dollar Tranche
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the US Dollar Tranche Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each US Dollar Tranche Revolving Lender further acknowledges and
agrees that, in making any Swingline Loan, each Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section
4.02, unless, at least one Business Day prior to the time such Swingline Loan
was made, the majority in interest of the US Dollar Tranche Revolving Lenders
shall have notified such Swingline Lender (with a copy to the Administrative
Agent) in writing that, as a result of one or more events or circumstances
described in such notice, one or more of the conditions precedent set forth in
Section 4.02 would not be satisfied if such Swingline Loan were then made (it
being understood and agreed that, in the event any Swingline Lender shall have
received any such notice, no Swingline Lender shall have any obligation to make
any Swingline Loan until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist). Each US Dollar Tranche Revolving Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such US Dollar Tranche Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the US Dollar Tranche Revolving
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
remit to each applicable Swingline Lender the amounts so received by it from the
US Dollar Tranche Revolving Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender that made such
Swingline Loan. Any amounts received by a Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; and any such
amounts received by the Administrative Agent shall be promptly remitted to the
US Dollar Tranche Revolving Lenders that shall have made their payments pursuant
to this paragraph and to the applicable Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
applicable Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in its payment thereof.
(d)     The Borrower may, at any time and from time to time, designate one or
more additional US Dollar Tranche Revolving Lenders to act as a Swingline Lender
under the terms of




9

--------------------------------------------------------------------------------





this Agreement with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such US Dollar Tranche Revolving
Lender. Any US Dollar Tranche Revolving Lender designated as a swingline lender
pursuant to this paragraph shall, upon entering into a joinder agreement with
the Borrower in form reasonably satisfactory to the Administrative Agent (and
which, in any event, shall specify its Swingline Commitment), be deemed to be a
“Swingline Lender” (in addition to being a US Dollar Tranche Revolving Lender)
hereunder.

SECTION 2.06.     Letters of Credit. (a)  General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars for its own account (or, so long as the
Borrower is a joint and several co-applicant with respect thereto, for the
account of any of the Subsidiaries), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. Each Existing Letter of Credit shall be
deemed, for all purposes of this Agreement (including paragraphs (d) and (e) of
this Section), to be a Letter of Credit issued hereunder for the account of the
Borrower. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first sentence of this paragraph,
it will be fully responsible for the reimbursement of LC Disbursements, the
payment of interest thereon and the payment of fees due hereunder to the same
extent as if it were the sole account party in respect of such Letter of Credit
(the Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Subsidiary that shall
be an account party in respect of any such Letter of Credit).
(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank) to the applicable
Issuing Bank and the Administrative Agent, reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed US$50,000,000, and the portion of the LC Exposure




10

--------------------------------------------------------------------------------





attributable to Letters of Credit issued by the applicable Issuing Bank will not
exceed the LC Commitment of such Issuing Bank, (ii) no Lender’s US Dollar
Tranche Revolving Exposure shall exceed its US Dollar Tranche Revolving
Commitment, (iii) the Aggregate US Dollar Tranche Revolving Exposure shall not
exceed the aggregate US Dollar Tranche Revolving Commitments, (iv) the sum of
the Aggregate Revolving Exposure and the total Competitive Loan Exposures shall
not exceed the total Revolving Commitments and (v) in the event the Revolving
Maturity Date shall have been extended as provided in Section 2.10(d), (A) the
sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Revolving Maturity Date and the Swingline Exposure attributable to
Swingline Loans maturing after such Existing Revolving Maturity Date shall not
exceed the total US Dollar Tranche Revolving Commitments that shall have been
extended to a date after the latest expiration date of such Letters of Credit
and the latest maturity date of such Swingline Loans and (B) the sum of the LC
Exposure attributable to Letters of Credit expiring after any Existing Revolving
Maturity Date, the Competitive Loan Exposure attributable to Competitive Loans
maturing after such Existing Revolving Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Revolving Maturity
Date shall not exceed the total Revolving Commitments that shall have been
extended to a date after the latest expiration date of such Letters of Credit
and the latest maturity date of such Competitive Loans and such Swingline Loans.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have an
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.
(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) except as set forth
below with respect to Collateralized Letters of Credit, the date that is five
Business Days prior to the Revolving Maturity Date (the “LC Expiration Date”);
provided that at the request of the Borrower any Letter of Credit may contain
customary “evergreen” provisions pursuant to which such Letter of Credit will be
renewed for successive one-year periods (but, in no event, beyond the LC
Expiration Date). Notwithstanding clause (ii) of the preceding sentence, (A) any
Collateralized Letter of Credit may, with the consent of the Issuing Bank that
issued such Collateralized Letter of Credit, expire on any date following the LC
Expiration Date and (B) any Letter of Credit that contains an “evergreen”
provision may renew pursuant to such evergreen provision to an expiration date
following the LC Expiration Date if such Letter of Credit becomes a
Collateralized Letter of Credit at least 15 Business Days prior to the latest
date upon which the applicable Issuing Bank would be entitled to terminate such
Letter of Credit prior to its automatic renewal pursuant to such “evergreen”
provision.
(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the US Dollar Tranche
Revolving Lenders, the Issuing Bank that issued such Letter of Credit hereby
grants to each US Dollar Tranche Revolving Lender, and each US Dollar Tranche
Revolving Lender hereby acquires from such Issuing Bank, a participation in such




11

--------------------------------------------------------------------------------





Letter of Credit equal to such US Dollar Tranche Revolving Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each US Dollar
Tranche Revolving Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such US Dollar
Tranche Revolving Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Subject to paragraph (m) of this
Section, each US Dollar Tranche Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the US Dollar Tranche Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each US Dollar Tranche Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrower deemed made pursuant to Section 4.02, unless, at least one
Business Day prior to the time such Letter of Credit is issued, amended, renewed
or extended (or, in the case of an automatic renewal permitted pursuant to
paragraph (c) of this Section, at least one Business Day prior to the latest
date upon which the applicable Issuing Bank would be entitled to terminate such
Letter of Credit prior to its automatic renewal), the majority in interest of
the US Dollar Tranche Revolving Lenders shall have notified the applicable
Issuing Bank (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 4.02 would not be
satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).
(e)     Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement, if
the Borrower shall have received notice of such LC Disbursement prior to 5:00
p.m., New York City time, on such date, or, if such notice is not received by
the Borrower prior to such time on the day of receipt, then not later than 12:00
p.m., New York City time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if the Revolving Maturity Date
shall not have occurred, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing denominated in US
Dollars (if such LC Disbursement is not less than US$5,000,000) or Swingline
Borrowing (if such LC Disbursement is not less than US$1,000,000) in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Borrowing. If the Borrower fails to make such
payment




12

--------------------------------------------------------------------------------





when due, the Administrative Agent shall notify each US Dollar Tranche Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof (the “Unreimbursed Amount”) and such US Dollar Tranche
Revolving Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each US Dollar Tranche Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the Unreimbursed Amount, in
the same manner as provided in Section 2.07 with respect to Loans made by such
US Dollar Tranche Revolving Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the US Dollar Tranche Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the US Dollar
Tranche Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that US Dollar Tranche Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
US Dollar Tranche Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a US Dollar Tranche Revolving Lender pursuant to
this paragraph to reimburse such Issuing Bank for any LC Disbursement (other
than the funding of ABR US Dollar Tranche Revolving Loans or a Swingline
Borrowing as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)     Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or




13

--------------------------------------------------------------------------------





willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction in a non-appealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)     Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. An Issuing Bank’s only obligation
to the Borrower in respect of any drawing made on any Letter of Credit issued by
it is to confirm that any documents required to be delivered under such Letter
of Credit appear to have been delivered and appear to substantially comply on
their face with the requirements of such Letter of Credit. The applicable
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by fax) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the US Dollar Tranche
Revolving Lenders of their obligations with respect to any such LC Disbursement.
(h)     Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14(d) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any US Dollar Tranche Revolving Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such US Dollar Tranche Revolving Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.
(i)     Replacement of an Issuing Bank. Any Issuing Bank may resign at any time
by giving 180 days’ prior written notice to the Administrative Agent, the US
Dollar Tranche Revolving Lenders and the Borrower, and may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the US Dollar Tranche Revolving Lenders of any such replacement of
an Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.13(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement




14

--------------------------------------------------------------------------------





with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or replacement of an
Issuing Bank hereunder, such Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement (including the right to receive fees under Section
2.13(b)), but shall not be required to issue additional Letters of Credit.
(j)     Additional Issuing Banks. The Borrower may, at any time and from time to
time, designate one or more additional US Dollar Tranche Revolving Lenders to
act as an Issuing Bank under the terms of this Agreement with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such US Dollar Tranche Revolving Lender. Any US Dollar Tranche
Revolving Lender designated as an issuing bank pursuant to this paragraph shall,
upon entering into an Issuing Bank Agreement with the Borrower, be deemed to be
an “Issuing Bank” (in addition to being a US Dollar Tranche Revolving Lender)
hereunder.
(k)     Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iii) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
(l)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, US Dollar Tranche Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the US Dollar Tranche Revolving Lenders and the Issuing
Banks, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to cash
collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.21(c). Each such deposit shall be held by the Administrative




15

--------------------------------------------------------------------------------





Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of US Dollar Tranche Revolving
Lenders with LC Exposure representing greater than 50% of the total LC Exposure
and (ii) in the case of any such application at a time when any US Tranche
Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.21, such amount plus any accrued interest or realized profits with respect to
such amounts (to the extent not applied as aforesaid) shall be returned to the
Borrower as promptly as practicable, to the extent that, after giving effect to
such return, no Issuing Bank shall have any LC Exposure in respect of any
outstanding Letter of Credit that is not fully covered by the US Dollar Tranche
Revolving Commitments of the Non-Defaulting Lenders and/or the remaining cash
collateral and no Event of Default shall have occurred and be continuing.
(m)     Collateralized Letters of Credit. Notwithstanding anything to the
contrary in this Section, the obligations of the US Dollar Tranche Revolving
Lenders to acquire participations in Letters of Credit and to reimburse any
Issuing Bank for Unreimbursed Amounts (other than Unreimbursed Amounts arising
from LC Disbursements made prior to the Revolving Maturity Date) shall terminate
with respect to any Collateralized Letter of Credit upon the Revolving Maturity
Date (it being understood that the US Dollar Tranche Revolving Lenders shall
continue to participate in, and shall be required to reimburse in accordance
with this Section, any LC Disbursement made prior to the Revolving Maturity
Date). Any participation held by any US Dollar Tranche Revolving Lender in a
Collateralized Letter of Credit on the Revolving Maturity Date (other than in
respect of any Unreimbursed Amounts arising from LC Disbursements made prior to
the Revolving Maturity Date) shall be deemed to have been assigned to the
Issuing Bank that issued such Collateralized Letter of Credit on the Revolving
Maturity Date.

SECTION 2.07.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (a) in the case of an ABR
Borrowing, by 1:00 p.m., New York City time and (b) in all other cases, by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent




16

--------------------------------------------------------------------------------





will make such Loans available to the Borrower by promptly remitting the amounts
so received, in like funds, to such account as shall be designated in the
applicable Borrowing Request; provided that ABR Revolving Loans or Swingline
Loans identified by the Borrower in the applicable Borrowing Request to be made
to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank.
(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of (A) the Federal Funds Effective Rate, in the
case of Loans denominated in US Dollars, and the rate reasonably determined by
the Administrative Agent to be the cost to it of funding such amount (including
with respect to any overdraft related costs incurred by the Administrative
Agent), in the case of Loans denominated in an Alternative Currency, and (B) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to such Loans.

SECTION 2.08.     Interest Elections for Revolving Borrowings. (a) Each
Revolving Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a LIBO Rate Borrowing or a CDOR Rate Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.
(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and
shall be made by hand delivery or fax to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower (or, in the case of any Borrowing denominated in US
Dollars, by telephone notification, confirmed promptly by hand delivery or fax
to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the




17

--------------------------------------------------------------------------------





Borrower). Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to (i) change the currency of any Borrowing or (ii) elect
an Interest Period for LIBO Rate Loans or CDOR Rate Loans that does not comply
with Section 2.02(d).
(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether, in the case of a Borrowing denominated in US Dollars, the
resulting Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing; and
(iv) if the resulting Borrowing is a LIBO Rate Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
If any such Interest Election Request requests a LIBO Rate Borrowing or a CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Revolving Borrowing or a CDOR Rate Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall (i) in the case of a Borrowing denominated in US Dollars, be converted to
an ABR Borrowing and (ii) in the case of any other LIBO Rate Borrowing or any
CDOR Rate Borrowing, become due and payable on the last day of such Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower (provided that no such notice
shall be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to the Borrower), then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in US Dollars
may be converted to or continued as a LIBO Rate Borrowing and (ii) unless
repaid, (A) each LIBO Rate Revolving Borrowing denominated in US Dollars shall,
at the end of the Interest Period applicable thereto,




18

--------------------------------------------------------------------------------





be converted to an ABR Borrowing, (B) each LIBO Rate Revolving Borrowing
denominated in an Alternate Currency shall, at the end of the Interest Period
applicable thereto, be continued as a LIBO Rate Revolving Borrowing with an
Interest Period of one month and (C) each CDOR Rate Borrowing shall, at the end
of the Interest Period applicable thereto, be continued as a CDOR Rate Borrowing
with an Interest Period of one month.

SECTION 2.09.     Termination or Reduction of Revolving Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the
Revolving Maturity Date.
(b)     The Borrower may at any time terminate or, from time to time, reduce,
the Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of US$1,000,000 and not less than US$5,000,000, (ii) the Borrower shall
not terminate or reduce the US Dollar Tranche Revolving Commitments or the
Multicurrency Tranche Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.12, the sum of
the total US Dollar Tranche Revolving Exposures or Multicurrency Tranche
Revolving Exposures, as applicable, would exceed the total US Dollar Tranche
Revolving Commitments or Multicurrency Tranche Revolving Commitments, as
applicable, and (iii) the Borrower shall not terminate or reduce any of the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.12, the sum of the total Revolving
Exposures and the total Competitive Loan Exposures would exceed the total
Revolving Commitments.
(c)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph (b)
of this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of such a notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of any of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments of any Class shall be permanent. Each reduction of the Revolving
Commitments of any Class shall be made ratably among the applicable Lenders in
accordance with their respective Revolving Commitments of such Class.

SECTION 2.10. Increase of Revolving Commitments; Extension of Revolving Maturity
Date. (a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, executed by the Borrower and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause new
Revolving Commitments of either Class to be extended by the Increasing Lenders
or cause the existing Revolving Commitments of either Class of the Increasing
Lenders to be increased, as the case may be (any such extension or increase, a
“Commitment Increase”), in an amount for each Increasing Lender set forth in
such notice; provided that (i) at no




19

--------------------------------------------------------------------------------





time shall the aggregate amount of Revolving Commitments, including Commitment
Increases effected pursuant to this paragraph, exceed US$1,500,000,000,
(ii) each Increasing Lender, if not already a Lender hereunder, shall be an
Eligible Assignee and shall be subject to the approval of the Administrative
Agent and, in the case of US Dollar Tranche Revolving Commitments, each Issuing
Bank and each Swingline Lender (which approval shall not be unreasonably
withheld or delayed) and (iii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
reasonably satisfactory to the Administrative Agent and the Borrower (an
“Accession Agreement”). New Revolving Commitments and increases in Revolving
Commitments shall, subject to the terms and conditions of this Section, become
effective on the date specified in the applicable notices delivered pursuant to
this paragraph. Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, such Increasing Lender shall thereafter be deemed
to be a party to this Agreement and shall be entitled to all rights, benefits
and privileges accorded a US Dollar Tranche Revolving Lender or Multicurrency
Tranche Revolving Lender, as applicable, hereunder, and subject to all
obligations of a US Dollar Tranche Revolving Lender or Multicurrency Tranche
Revolving Lender, as applicable, hereunder.
(b)     On the effective date of any Commitment Increase pursuant to this
Section (the “Increase Effective Date”), (i) the aggregate principal amount of
the US Dollar Tranche Revolving Loans or Multicurrency Tranche Revolving Loans,
as applicable, outstanding (the “Initial Loans”) immediately prior to giving
effect to the applicable Commitment Increase on the Increase Effective Date
shall be deemed to be repaid, (ii) after the effectiveness of the Commitment
Increase, the Borrower shall be deemed to have requested new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Loans, and of the same Class and in the same
currency as the Initial Loans, and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03, (iii) each US Dollar Tranche Revolving Lender or
Multicurrency Tranche Revolving Lender, as applicable, shall pay to the
Administrative Agent in same day funds (in the applicable currencies) an amount
equal to the difference, if positive, between (A) such Lender’s Applicable
Percentage of the US Dollar Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, as applicable (calculated after giving effect to
the Commitment Increase), of each Subsequent Borrowing and (B) such Lender’s
Applicable Percentage of the US Dollar Tranche Revolving Commitments or
Multicurrency Tranche Revolving Commitments, as applicable (calculated without
giving effect to the Commitment Increase), of each Borrowing comprised of the
Initial Loans, (iv) after the Administrative Agent receives the funds specified
in clause (iii) above, the Administrative Agent shall pay to each US Dollar
Tranche Revolving Lender or Multicurrency Tranche Revolving Lender, as
applicable, the portion of such funds (in the applicable currencies) that is
equal to the difference, if positive, between (A) such Lender’s Applicable
Percentage of the US Dollar Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, as applicable (calculated without giving effect
to the Commitment Increase), of each Borrowing comprised of the Initial Loans
and (B) such Lender’s Applicable Percentage of the US Dollar Tranche Revolving
Commitments or Multicurrency Tranche Revolving Commitments, as applicable
(calculated after giving effect to the Commitment Increase), of the amount of
each Subsequent Borrowing, (v) each Increasing Lender and each other US Dollar
Tranche Revolving Lender or Multicurrency Tranche




20

--------------------------------------------------------------------------------





Revolving Lender, as applicable, shall be deemed to hold its Applicable
Percentage of each Subsequent Borrowing (each calculated after giving effect to
the Commitment Increase) and (vi) the Borrower shall pay each US Dollar Tranche
Revolving Lender or Multicurrency Tranche Revolving Lender, as applicable, any
and all accrued but unpaid interest on the Initial Loans. The deemed payments
made pursuant to clause (i) above in respect of each LIBO Rate Loan shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.17 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.
(c)     Notwithstanding the foregoing, no increase in the Revolving Commitments
(or in any Revolving Commitment of any Lender) shall become effective under this
Section unless, on the applicable Increase Effective Date, the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in
such paragraphs to a Borrowing being deemed to be references to such increase
and without giving effect to the parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower.
(d)     The Borrower may, by written notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Revolving Lenders) not less than 30
days and not more than 90 days prior to any anniversary of the Effective Date
(an “Effectiveness Anniversary”), request that the Revolving Lenders extend the
Revolving Maturity Date and the Revolving Commitments for an additional period
of one year. The Borrower may deliver such a notice to the Administrative Agent
no more than twice during the Availability Period. Each Revolving Lender shall,
by notice to the Borrower and the Administrative Agent given not later than the
20th day after the date of the Administrative Agent’s receipt of the Borrower’s
extension request, advise the Borrower whether or not it agrees to the requested
extension (each Revolving Lender agreeing to a requested extension being called
a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Revolving Lender that has not
so advised the Borrower and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender. If
Revolving Lenders constituting the Required Lenders shall have agreed to an
extension request, then the Revolving Maturity Date shall, as to the Consenting
Lenders, be extended to the first anniversary of the Revolving Maturity Date
theretofore in effect. The decision to agree or withhold agreement to any
Revolving Maturity Date extension shall be at the sole discretion of each
Revolving Lender. The Revolving Commitments of any Declining Lender shall
terminate on the Revolving Maturity Date in effect as to such Revolving Lender
prior to giving effect to any such extension (such Revolving Maturity Date being
called the “Existing Revolving Maturity Date”). The principal amount of any
outstanding Revolving Loans made by Declining Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
accounts of such Declining Lenders hereunder, shall be due and payable on the
applicable Existing Revolving Maturity Date, and on such Existing Revolving
Maturity Date the Borrower shall also make such other prepayments of Loans as
shall be required in order that, after giving effect to the termination of the
Revolving Commitments of, and all payments to, Declining Lenders pursuant to
this sentence, (i) the total US Dollar Tranche Revolving Exposures or
Multicurrency Tranche Revolving Exposures shall not exceed the total US Dollar
Tranche Revolving Commitments or Multicurrency




21

--------------------------------------------------------------------------------





Tranche Revolving Commitments, as applicable, then in effect and (ii) the sum of
the total Revolving Exposures and the total Competitive Loan Exposures shall not
exceed the total Revolving Commitments then in effect. Notwithstanding the
foregoing provisions of this paragraph, the Borrower shall have the right,
pursuant to and in accordance with Section 2.20(b), at any time prior to any
Existing Revolving Maturity Date, to replace a Declining Lender with a Lender or
other financial institution that will agree to a request for the extension of
the Revolving Maturity Date, and any such replacement Lender shall for all
purposes constitute a Consenting Lender. Notwithstanding the foregoing, (A) the
“Availability Period” and the “Revolving Maturity Date” (without taking into
consideration any extension pursuant to this Section 2.10(d)), as such terms are
used in reference to any Issuing Bank or any Letters of Credit issued by such
Issuing Bank or any Swingline Lender or any Swingline Loans made by such
Swingline Lender, may not be extended without the prior written consent of each
Issuing Bank and each Swingline Lender, as applicable (it being understood and
agreed that, in the event any Issuing Bank or Swingline Lender shall not have
consented to any such extension, (I) such Issuing Bank or Swingline Lender, as
applicable, shall continue to have all the rights and obligations of an Issuing
Bank or Swingline Lender, as applicable, hereunder through the Existing
Revolving Maturity Date (or the Availability Period determined on the basis
thereof, as applicable), and thereafter shall have no obligation to make any
Swingline Loans or to issue, amend, extend or renew any Letter of Credit (but
shall, in each case, continue to be entitled to the benefits of Sections 2.05,
2.06, 2.14, 2.16, 9.03 and 9.09, as applicable, as to Letters of Credit or
Swingline Loans issued or made prior to such time), and (II) the Borrower shall
cause the LC Exposure attributable to Letters of Credit issued by such Issuing
Bank and the Swingline Exposure attributable to Swingline Loans made by such
Swingline Lender to be zero no later than the day on which such LC Exposure or
Swingline Exposure, as applicable, would have been required to have been reduced
to zero in accordance with the terms hereof without giving effect to any
effectiveness of the extension of the applicable Existing Revolving Maturity
Date pursuant to this paragraph (and, in any event, no later than such Existing
Revolving Maturity Date)) and (B) no extension of the Revolving Maturity Date
pursuant to this paragraph shall become effective unless (I) the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in
such paragraphs to a Borrowing being deemed to be references to such extension
and without giving effect to the parenthetical in Section 4.02(a)) on and as of
the first Effectiveness Anniversary to occur following the Borrower’s delivery
of the applicable request for extension of the Revolving Maturity Date and (II)
the Administrative Agent shall have received a certificate to that effect dated
such Effectiveness Anniversary and executed by a Financial Officer of the
Borrower.

SECTION 2.11.     Repayment of Loans; Evidence of Debt. The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Competitive Loan
made by such Lender on the last day of the Interest Period applicable to such
Loan and (iii) to the Administrative Agent for the account of each Swingline
Lender the then unpaid principal amount of each Swingline Loan made by such
Swingline Lender on the earlier of the Revolving Maturity Date and the fifth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing (including any ABR




22

--------------------------------------------------------------------------------





Borrowing) or Competitive Borrowing, in each case denominated in US Dollars, is
made, the Borrower shall repay all outstanding Swingline Loans.
(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(c)     The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans or pay any other amounts due hereunder in accordance with the terms of
this Agreement.
(d)     Any Lender may request that the Revolving Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender such a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in
substantially the form attached hereto as Exhibit D. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns).

SECTION 2.12.     Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section; provided that the Borrower shall
not have the right to prepay any Competitive Loan without the prior consent of
the Lender that made such Loan.
(b)     If the total US Dollar Tranche Revolving Exposures or the total
Multicurrency Tranche Revolving Exposures shall at any time exceed the total US
Dollar Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments, respectively, then (i) on the last day of any Interest Period
applicable to any LIBO Rate Revolving Borrowing of the applicable Class or CDOR
Rate Borrowing of such Class and (ii) on any other date in the event any ABR
Revolving Borrowing of the applicable Class shall be outstanding, the Borrower
shall prepay US Dollar Tranche Revolving Loans or Multicurrency Tranche
Revolving Loans of the applicable Type in an amount equal to the lesser of
(A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Loans on such day) and (B) the amount of the applicable
Borrowings referred to in clause (i) or (ii), as applicable. If, after giving
effect to any repayments required by the immediately preceding sentence, the
total Revolving Exposures and the total




23

--------------------------------------------------------------------------------





Competitive Loan Exposures shall at any time exceed the total Revolving
Commitments, then (i) on the last day of any Interest Period applicable to any
LIBO Rate Revolving Borrowing or CDOR Rate Borrowing and (ii) on any other date
in the event any ABR Revolving Borrowing shall be outstanding, the Borrower
shall prepay Revolving Loans in an amount equal to the lesser of (A) the amount
necessary to eliminate such excess (after giving effect to any other prepayment
of Loans on such day) and (B) the amount of the applicable Borrowings referred
to in clause (i) or (ii), as applicable. If, on any date, the total US Dollar
Tranche Revolving Exposures or the total Multicurrency Tranche Revolving
Exposures shall exceed 105% of the total US Dollar Tranche Revolving Commitments
or Multicurrency Tranche Revolving Commitments, respectively, then the Borrower
shall, not later than the third Business Day following the date notice of such
excess is received from the Administrative Agent, prepay one or more Borrowings
of the applicable Class in an aggregate principal amount sufficient to eliminate
such excess. If, on any date after giving effect to any prepayments required by
the immediately preceding sentence, the sum of the total Revolving Exposures and
the total Competitive Loan Exposures shall exceed 105% of the total Revolving
Commitments, then the Borrower shall, not later than the third Business Day
following the date notice of such excess is received from the Administrative
Agent, prepay one or more Borrowings in an aggregate principal amount sufficient
to eliminate such excess.
(c)     Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d)     The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Borrowing, each Swingline Lender) by telephone
(confirmed by fax which, for the avoidance of doubt, may be received by the
Administrative Agent after the deadline for notice under this Section 2.12(d))
or by fax of any optional prepayment and, to the extent practicable, mandatory
prepayment hereunder (i) in the case of a LIBO Rate Borrowing denominated in US
Dollars, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of a Borrowing denominated in an
Alternative Currency, not later than 11:00 a.m., London time, four Business Days
before the date of prepayment, (iii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment or (iv) in the case of prepayment of a Swingline Borrowing, not later
than 4:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Class and Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.14.




24

--------------------------------------------------------------------------------






SECTION 2.13.     Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a facility fee, which shall
accrue at the Applicable Rate set forth under the caption “Facility Fee Rate” in
the definition of such term on the daily amount of the Revolving Commitment of
such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the Revolving Maturity Date; provided that, if
such Lender continues to have any Revolving Exposure after the Revolving
Maturity Date, then such facility fee shall continue to accrue on the daily
amount of such Lender’s Revolving Exposure from and including the Revolving
Maturity Date to but excluding the date on which such Lender ceases to have any
Revolving Exposure. Accrued facility fees shall be payable in arrears on the
last day of March, June, September and December of each year, commencing March
31, 2017 (or, if any such day shall not be a Business Day, the first Business
Day thereafter), on any date prior to the Revolving Maturity Date on which all
the Revolving Commitments shall have terminated, and on the Revolving Maturity
Date; provided that any facility fees accruing after the Revolving Maturity Date
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)     The Borrower agrees to pay (i) to the Administrative Agent for the
account of each US Dollar Tranche Revolving Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Rate set forth under the caption “LIBO/CDOR Spread and Letter of
Credit Participation Fee” in the definition of such term on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s US
Dollar Tranche Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate per annum of 0.125% on the average daily amount
of the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the US Dollar Tranche Revolving Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued or becoming payable in respect of
Letters of Credit through and including the last day of March, June, September
and December of each year shall be payable on the third Business Day following
such last day, commencing on the third Business Day following March 31, 2017;
provided that all such fees shall be payable on the date on which the US Dollar
Tranche Revolving Commitments terminate and any such fees accruing after the
date on which the US Dollar Tranche Revolving Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).




25

--------------------------------------------------------------------------------





(c)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)     All fees payable hereunder shall be paid in US Dollars on the dates due,
in immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Revolving Lenders of the applicable
Class. Fees paid shall not be refundable under any circumstances.

SECTION 2.14.     Interest. (a)  The Loans comprising each ABR Borrowing
(including any Swingline Borrowing) shall bear interest at the Alternate Base
Rate plus the Applicable Rate set forth under the caption “ABR Spread” in the
definition of such term.
(b)     The Loans comprising each LIBO Rate Borrowing shall bear interest (i) in
the case of a LIBO Rate Revolving Loan, at the Adjusted LIBO Rate (in the case
of a Loan denominated in US Dollars) or the LIBO Rate (in the case of a Loan
denominated in any other currency) for the Interest Period in effect for such
Borrowing plus the Applicable Rate set forth under the caption “LIBO/CDOR Spread
and Letter of Credit Participation Fee” in the definition of such term and (ii)
in the case of a LIBO Rate Competitive Loan, at the LIBO Rate for the Interest
Period in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.
(c)     The Loans comprising each CDOR Rate Borrowing shall bear interest (i) in
the case of a CDOR Rate Revolving Borrowing, at the CDOR Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate set forth under the
caption “LIBO/CDOR Spread and Letter of Credit Participation Fee” in the
definition of such term, or (ii) in the case of a CDOR Rate Competitive
Borrowing, at the CDOR Rate for the Interest Period in effect for such Borrowing
plus (or minus, as applicable) the Margin applicable to such Borrowing.
(d)     Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
(e)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.
(f)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans and
Swingline Loans, upon the termination of the applicable Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (e) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan or a Swingline Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or




26

--------------------------------------------------------------------------------





prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBO Rate Revolving Loan or CDOR
Rate Revolving Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.
(g)     All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling or
Canadian Dollars and (ii) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or, except in the case of
Borrowings denominated in Sterling, 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or CDOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.15.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a LIBO Rate Borrowing denominated in any currency or a
CDOR Rate Borrowing:
(a)     the Administrative Agent determines (which determination shall be made
in good faith and conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the
CDOR Rate, as applicable, for such Interest Period; or
(b)     the Administrative Agent is advised by the Required Lenders (or, in the
case of a LIBO Rate Competitive Loan or a CDOR Rate Competitive Loan, the Lender
that is required to make such Loan) that the Adjusted LIBO Rate, the LIBO Rate
or the CDOR Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
the Loans (or Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing or a CDOR Rate Borrowing
in such currency shall be ineffective, and, unless repaid, such Borrowing shall
be converted to, or continued as, on the last day of the Interest Period
applicable thereto (A) if such Borrowing is denominated in US Dollars, an ABR
Borrowing, or (B) if such Borrowing is denominated in any Alternative Currency,
a Borrowing bearing interest at such rate as the Administrative Agent shall
determine adequately and fairly reflects the cost to the affected Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period plus the Applicable Rate, (ii) if any
Borrowing Request requests a LIBO Rate Revolving Borrowing in such currency or a
CDOR Rate Borrowing, such Borrowing shall be made (A) if such Borrowing is
denominated in US Dollars, as an ABR Borrowing, or (B) if such Borrowing is
denominated in any Alternative Currency, as a Borrowing bearing interest at such
rate as the Administrative Agent shall determine adequately and fairly reflects




27

--------------------------------------------------------------------------------





the cost to the affected Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period plus the
Applicable Rate and (iii) any request by the Borrower for a LIBO Rate
Competitive Borrowing shall be ineffective, provided that if the circumstances
giving rise to such notice do not affect all the Lenders, then requests by the
Borrower for LIBO Rate Competitive Borrowings and CDOR Rate Competitive
Borrowings may be made to Lenders that are not affected thereby.

SECTION 2.16.     Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii) impose on any Lender or Issuing Bank or any applicable interbank market any
other condition (other than with respect to Taxes) affecting this Agreement or
LIBO Rate Loans, CDOR Rate Loans or Fixed Rate Loans made by any Lender or any
Letter of Credit or participation therein; or
(iii) subject any Lender or Issuing Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Connection Taxes that
are imposed on (or measured by) its net income (however denominated), or that
are franchise Taxes or branch profits Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such additional costs actually incurred or reduction actually suffered.
(b)     If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as




28

--------------------------------------------------------------------------------





will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)     A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)     Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180‑day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)     Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
(f)     Notwithstanding the foregoing provisions of this Section, no Lender or
Issuing Bank shall demand compensation for any increased cost or reduction in
rate of return if it shall not be the general policy or practice of such Lender
or such Issuing Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements (it being understood that this
sentence shall not in any way limit the discretion of any Lender or any Issuing
Bank to waive the right to demand such compensation under this Agreement or any
other credit agreement in any given case).

SECTION 2.17.     Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan, CDOR Rate Loan or Fixed Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default or an optional prepayment of Loans), (b) the conversion of
any LIBO Rate Loan or CDOR Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBO Rate Loan, or CDOR Rate Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is revoked under Section 2.09(c)), (d) the failure to borrow any
Competitive Loan after accepting the Competitive Bid to make such Loan, or
(e) the assignment of any LIBO Rate Loan, CDOR Rate Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.20(b), the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event, including, to the extent that any of




29

--------------------------------------------------------------------------------





the foregoing Loans are denominated in any Alternative Currency, the reasonable
and documented costs and expenses of such Lender attributable to the premature
unwinding of any hedging agreement entered into by such Lender in respect to the
foreign currency exposure attributable to such Loan. In the case of a LIBO Rate
Loan or CDOR Rate Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate or CDOR Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the applicable currency of a comparable amount and period from
other banks in the applicable LIBO Rate market or CDOR Rate market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

SECTION 2.18.     Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without withholding for any Taxes, unless such
withholding is required by law. If the applicable Withholding Agent determines,
in its good-faith discretion, that it is so required to withhold Taxes, then
such Withholding Agent shall be entitled to so withhold and shall timely pay the
full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by the Borrower shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the Administrative Agent, Lender, Issuing Bank or
other recipient, as the case may be, receives the amount it would have received
had no such withholding been made.
(b)     In addition, the Borrower shall pay any Other Tax to the relevant
Governmental Authority in accordance with applicable law.
(c)     The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes payable or paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower and setting forth in reasonable detail
the circumstances giving rise thereto and the calculations used by the
Administrative Agent, such Lender or such Issuing Bank to determine the amount
to be paid by




30

--------------------------------------------------------------------------------





the Borrower to the Administrative Agent, such Lender or such Issuing Bank shall
be conclusive absent manifest error.
(d)     Each Lender shall severally indemnify the Administrative Agent for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting or expanding the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(g) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are paid or payable by the Administrative Agent in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
paragraph shall be paid within 10 days after the Administrative Agent delivers
to the applicable Lender a certificate stating the amount of Taxes so paid or
payable by the Administrative Agent. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)     As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement, and at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including US Federal backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in this Section, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(f)(ii)(A) through (E) or 2.18(f)(iii),
below) shall not be required if in the applicable Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.18(f). If any form or
certification previously delivered pursuant to this Section 2.18(f) expires or




31

--------------------------------------------------------------------------------





becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)     in the case of a Lender that is a United States person within the
meaning of Section 7701(a)(30) of the Code, IRS Form W-9 certifying that such
Lender is exempt from US Federal backup withholding Tax;
(B)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E (or a successor thereto) establishing an exemption from, or reduction
of, US Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (2) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or a successor thereto)
establishing an exemption from, or reduction of, US Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(C)     in the case of a Foreign Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
(D)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or IRS Form W-8BEN-E (or a successor thereto) and (2) a certificate
substantially in the form of Exhibit E (a “US Tax Certificate”) to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;
(E)     in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this




32

--------------------------------------------------------------------------------





paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a US Tax Certificate on behalf of such partners; or
(F)     to the extent any Lender is legally entitled to do so, any other form
reasonably requested by the Borrower or the Administrative Agent that is
prescribed by law as a basis for claiming exemption from, or a reduction of,
US Federal withholding Tax together with such supplementary documentation
necessary to enable the Borrower or the Administrative Agent, as applicable, to
determine the amount of Tax (if any) required by law to be withheld.
(iii) If a payment made to a Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount, if any, to deduct and withhold
from such payment. Solely for purposes of this Section 2.18(f)(iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iv) Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 2.18(f).
(g)     If a Lender, the Administrative Agent or an Issuing Bank determines, in
its sole discretion, that it has received a refund in respect of any Indemnified
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall timely pay over the amount of such refund (but only to the extent of
indemnity payments made under this Section 2.18 with respect to the Taxes giving
rise to such refund) to the Borrower, net of all reasonable out-of-pocket
expenses of such Lender, the Administrative Agent or such Issuing Bank and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Lender, the Administrative Agent or such Issuing Bank, agrees to
repay




33

--------------------------------------------------------------------------------





the amount paid over to the Borrower (plus penalties, interest or other
reasonable charges) to such Lender, the Administrative Agent or such Issuing
Bank in the event such Lender, the Administrative Agent or such Issuing Bank is
required to repay such refund to such Governmental Authority. This paragraph (g)
shall not be construed to require any Lender, the Administrative Agent or any
Issuing Bank to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Borrower or any other
Person.
(h)     Loss of FATCA Grandfathering. From and after August 14, 2014, the
Borrower, the Administrative Agent and the Lenders shall treat this Agreement
and any advances made hereunder as not qualifying as a “grandfathered
obligation” within the meaning of United States Treasury Regulation Section
1.1471-2(b)(2)(i).
(i)     Issuing Bank. For purposes of this Section 2.18, the term “Lender” shall
include any Issuing Bank.

SECTION 2.19.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17, 2.18 or 2.21, or otherwise) prior to the time expressly required hereunder
or under such other Loan Document for such payment or, if no such time is
expressly required, prior to 12:00 noon, Local Time, on the date when due, in
immediately available funds, without any set–off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account specified by
it for the account of the Lenders or, in any such case, to such other account as
the Administrative Agent shall from time to time specify in a notice delivered
to the Borrower, except that payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.16, 2.17, 2.18, 2.21 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of principal or interest in
respect of any Loan shall, except as otherwise expressly provided herein, be
made in the currency of such Loan; all other payments hereunder and under each
other Loan Document shall be made in US Dollars. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements,




34

--------------------------------------------------------------------------------





interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its US Dollar Tranche Revolving Loans, Multicurrency Tranche Revolving Loans
or funded participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its US Dollar Tranche Revolving Loans, Multicurrency Tranche Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the US Dollar
Tranche Revolving Loans, Multicurrency Tranche Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective US Dollar Tranche Revolving Loans,
Multicurrency Tranche Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set–off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at (i) the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in




35

--------------------------------------------------------------------------------





accordance with banking industry rules on interbank compensation (in the case of
an amount denominated in US Dollars) and (ii) the rate reasonably determined by
the London Agent to be the cost to it of funding such amount (in the case of an
amount denominated in any Alternative Currency).
(e)     If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
any Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by it for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged.

SECTION 2.20.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.16, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, or if the Borrower is required
to pay any additional interest or other amount to any Lender pursuant to Section
2.21, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.16, 2.18 or 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment and delegation.
(b)     If (i) any Lender requests compensation under Section 2.16, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
(iii) the Borrower is required to pay any additional interest or other amount to
any Lender pursuant to Section 2.21, (iv) any Revolving Lender becomes a
Defaulting Lender, (v) any Revolving Lender becomes a Declining Lender or (vi)
any Lender becomes a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) (or, in the case of any such assignment and
delegation pursuant to clause (iv), (v) or (vi) above, all its interests, rights
and obligations under this Agreement as a Lender of a particular applicable
Class) to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a US Dollar Tranche Revolving Commitment or any
Lender’s obligations in respect of LC Exposure or Swingline Exposure is being
assigned, each Issuing Bank and each Swingline Lender, as applicable), which
consent, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Loans) and funded participations
in LC Disbursements and Swingline




36

--------------------------------------------------------------------------------





Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (if applicable, in each case only to the extent such amounts relate
to its interest as a Lender of a particular Class), from the assignee (to the
extent of such outstanding principal, funded participations and accrued interest
and fees) or the Borrower (in the case of all other amounts), (C) in the case of
any such assignment and delegation resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18 or
additional interest or other amounts required pursuant to Section 2.21, such
assignment will result (or is reasonably expected to result) in a material
reduction in such compensation or payments, (D) in the case of any such
assignment and delegation resulting from the status of such Lender as a
Declining Lender, the assignee shall have agreed to the applicable request for
the extension of the Revolving Maturity Date and (E) in the case of any such
assignment and delegation resulting from the status of such Lender as a
Non-Consenting Lender, such assignment, together with any assignments by other
Non-Consenting Lenders, will enable the Borrower to obtain sufficient consents
to cause the applicable amendment, modification or waiver to become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 2.21.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)     facility fees shall cease to accrue on the amount of the US Dollar
Tranche Revolving Commitment and Multicurrency Tranche Revolving Commitment of
such Defaulting Lender pursuant to Section 2.13;
(b)     the Revolving Commitment, Competitive Loan Exposure and Revolving
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders or any other requisite Lenders have taken or may take any
action hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in Section
9.02, require the consent of such Defaulting Lender in accordance with the terms
hereof;
(c)     if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:
(i) the Swingline Exposure and LC Exposure of such Defaulting Lender (other than
(A) any portion of such Swingline Exposure (1) referred to in clause (b) of the
definition of such term or (2) with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.05(c) and (B)
any portion of such LC Exposure attributable to unreimbursed LC Disbursements
with respect to which such Defaulting Lender shall have funded




37

--------------------------------------------------------------------------------





its participation as contemplated by Sections 2.06(d) and 2.06(e)) shall be
reallocated among the Non-Defaulting Lenders that are US Dollar Tranche
Revolving Lenders in accordance with their respective Applicable Percentages,
but only to the extent that following such reallocation the US Dollar Tranche
Revolving Exposure of any such Non-Defaulting Lender does not exceed such
Non-Defaulting Lender’s US Dollar Tranche Revolving Commitment and the sum of
all Non-Defaulting Lenders’ US Dollar Tranche Revolving Exposures plus the
amount of such Defaulting Lender’s Swingline Exposure and LC Exposure so
reallocated does not exceed the sum of all Non-Defaulting Lenders’ US Dollar
Tranche Revolving Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the parenthetical in such clause (i)) that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure (other than any portion thereof referred
to in the parenthetical in such clause (i)) that has not been reallocated in
accordance with the procedures set forth in Section 2.06(l) for so long as such
LC Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.13(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(b) shall be adjusted to give effect to such reallocation; and
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s US Dollar Tranche Revolving Commitment utilized by such LC Exposure)
and participation fees payable under Section 2.13(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and




38

--------------------------------------------------------------------------------





(d)     so long as such Revolving Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless in each
case it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure or LC Exposure, as applicable (other than any
portion thereof referred to in the parenthetical in clause (i) above), will be
fully covered by the US Dollar Tranche Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.21(c), and participating interests in any such funded
Swingline Loan or in any such issued, amended, reviewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.21(c)(i) (and such Defaulting Lender shall not participate
therein).
(e)     In the event that (i) a Bankruptcy Event with respect to a Lender Parent
of any US Dollar Tranche Revolving Lender shall have occurred following the date
hereof and for so long as such Bankruptcy Event shall continue or (ii) any
Swingline Lender or any Issuing Bank has a good faith belief that any US Dollar
Tranche Revolving Lender has defaulted in fulfilling its obligations under one
or more other agreements in which such Lender commits to extend credit, such
Swingline Lender shall not be required to fund any Swingline Loan, and such
Issuing Bank shall not be required to issue, amend, renew or extend any Letter
of Credit, unless such Swingline Lender or such Issuing Bank, as the case may
be, shall have entered into arrangements with the Borrower or the applicable US
Dollar Tranche Revolving Lender satisfactory to such Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.
(f)     In the event that the Administrative Agent, the Borrower, each Swingline
Lender and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the US Dollar Tranche Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s US Dollar Tranche
Revolving Commitment (if any) and on such date such Lender shall purchase at par
such of the Revolving Loans of each Class of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its relevant Applicable Percentage.

ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:



SECTION 3.01.     Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected




39

--------------------------------------------------------------------------------





to result in a Material Adverse Effect, is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required.

SECTION 3.02.     Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action of the Borrower. This Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other material action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or any order of any Governmental Authority in any
material respect, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower, (d) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Subsidiary or their assets, or give rise to a right thereunder
to require any payment to be made by the Borrower or any Subsidiary, and (e)
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any Subsidiary, except, in the case of clause (d) or (e), where such
violation, default, rise of a right, creation or imposition, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders (i) its consolidated balance
sheet and consolidated statements of earnings, stockholders’ equity and cash
flows as of and for its fiscal year ended June 30, 2016, and the related notes,
reported on by Deloitte & Touche LLP, independent registered public accountants,
and (ii) its consolidated balance sheets and statements of earnings,
stockholders’ equity and cash flows as of and for the fiscal quarter and the
portion of the fiscal year ended September 30, 2016. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to normal
year‑end audit adjustments in the case of the statements referred to in clause
(ii) above.
(b)     Since June 30, 2016, there has been no material adverse change, or event
or condition that could reasonably be expected to result in a material adverse
change, in the business, assets, operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole.

SECTION 3.05.     Properties. (a) The Borrower and each Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.




40

--------------------------------------------------------------------------------





(b)     Each of the Borrower and the Subsidiaries owns or is licensed to use all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.     Litigation and Environmental Matters. ( a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower and the Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement.
(b)     Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower and the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07.     Compliance with Laws and Agreements. (a) The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including, with regard
to any Broker Dealer Subsidiary, all rules and regulations of the SEC, FINRA and
SIPC applicable to it or its property) and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to be in
compliance, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect. No Default has occurred and is
continuing.
(b)     Each Broker Dealer Subsidiary is (i) duly registered as a broker or
dealer with the SEC, (ii) a member in good standing of FINRA and the securities
exchanges and securities clearing corporations in which its membership is
required for the conduct of its business and (iii) duly registered, licensed or
qualified as a broker or dealer under the applicable laws and regulations of
each jurisdiction in which such registration, license or qualification is
required for the conduct of its business, except, in the case of this
clause (iii), where the failure to be so registered, licensed or qualified could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08.     Federal Reserve Regulations. (a) Neither the Borrower nor any
Subsidiary (other than any Broker Dealer Subsidiary) is engaged principally, or
as a substantial part of its activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock (within the meaning of
Regulation U).
(b)     No part of the proceeds of any Loan has been or will be used by the
Borrower or any Subsidiary (other than any Broker Dealer Subsidiary), whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock (within the meaning of Regulation U) or to
refinance Indebtedness originally incurred for such purpose. No part of the
proceeds of any Loan has been or will be used by the Borrower or any Subsidiary
in




41

--------------------------------------------------------------------------------





any manner or for any purpose that has resulted or will result in a violation of
Regulation T, Regulation U or Regulation X.
(c)     Each Broker Dealer Subsidiary is an “exempted borrower” within the
meaning of Regulation U.

SECTION 3.09.     Anti-Corruption Laws and Sanctions. The Borrower maintains in
effect policies and procedures designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and to the knowledge of the
Borrower, its and their respective officers, directors, employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, issuance of a Letter of Credit or use of the proceeds of any
Borrowing or any Letter of Credit will result in a violation by any party hereto
of Anti-Corruption Laws or applicable Sanctions.

SECTION 3.10.     Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.11.     Taxes. The Borrower and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.12.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
US$50,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than US$75,000,000 the fair market value of the assets
of all such Plans.

SECTION 3.13.     Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information
(excluding any projections and other forward-looking information and information
of a general economic or industry nature) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection




42

--------------------------------------------------------------------------------





with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented from time to time by other information so furnished) contained, at
the time when furnished, any material misstatement of fact or omitted, at the
time when furnished, to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. All projections and other forward looking information contained in
the Information Memorandum and any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented from time to
time by other information so furnished) have been prepared by the Borrower in
good faith based upon assumptions that were reasonable at the time made and at
the time such projections and other information were furnished.

ARTICLE IV
Conditions

SECTION 4.01.     Effective Date. This Agreement shall become effective on the
date on which each of the following conditions shall be satisfied (or waived in
accordance with Section 9.02):




43

--------------------------------------------------------------------------------





(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto (including Lenders constituting at least the Required Lenders under
and as defined in the Existing Credit Agreement) either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic image scan transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Cahill Gordon & Reindel LLP, counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinion.
(c)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(d)     The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)     The Administrative Agent and each Arranger, for their respective
accounts, shall have received all fees and other amounts due and payable on or
prior to the Effective Date pursuant to this Agreement or the commitment letter
or certain fee letters entered into by the Borrower in connection herewith,
including, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrower in
connection with this Agreement and the Transactions.
(f)     On the Effective Date, the principal of and interest accrued on all
outstanding Loans, and all fees and other amounts accrued for the accounts of or
owing to the Lenders, under the Existing Credit Agreement shall have been or
shall be paid in full, and the Administrative Agent shall have received
reasonably satisfactory evidence thereof.
(g)     The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.




44

--------------------------------------------------------------------------------






SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including each Borrowing made on the
Effective Date), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
(a)     The representations and warranties of the Borrower set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.06(a))
shall be true and correct (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V
Affirmative Covenants
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document (other than any indemnification or other
contingent obligations that are not yet due or payable) have been paid in full
and all Letters of Credit (other than Collateralized Letters of Credit) have
been terminated or expired, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.01.     Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:
(a)     within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related consolidated statements of
earnings, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;




45

--------------------------------------------------------------------------------





(b)     within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its condensed consolidated balance sheet
and related condensed consolidated statements of earnings and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)     concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the
Borrower certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;
(d)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of the Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be (other than (i) registration statements on
Form S-8, (ii) filings under Sections 16(a) or 13(d) of the Exchange Act,
(iii) routine filings related to employee benefit plans, (iv) filings made by
any Broker Dealer Subsidiary in the ordinary course of business and (v) any
other reports, statements or filings made by any Broker Dealer Subsidiary that
are not, individually or in the aggregate, material to the Borrower and the
Subsidiaries, taken as a whole);
(e)     promptly, but not later than five Business Days after the publication of
any change by Moody’s or S&P in its Rating, notice of such change; and
(f)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of the Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request (it
being understood that the Borrower and the Subsidiaries shall not be required to
provide any information or documents that are subject to confidentiality
provisions prohibiting such disclosure).
Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Borrower posts such information on the Borrower’s website on the Internet at
www.broadridge.com or when such information is posted on the SEC’s website at
www.sec.gov. Notices required to be delivered pursuant to clause (e) of this
Section shall be deemed to have been delivered on the date on which the Borrower
posts such information on the Internet at the website www.broadridge.com or when
the publication is first made available by means of Moody’s or S&P’s (as the
case may be) Internet subscription service. The Administrative Agent shall
promptly make available to each Lender a copy of the certificate




46

--------------------------------------------------------------------------------





to be delivered pursuant to clause (c) of this Section by posting such
certificate on IntraLinks or by other similar means.

SECTION 5.02.     Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which will post such notice to IntraLinks or any similar
electronic site used for distribution of documentation in connection with this
Agreement) prompt written notice (in any case within five Business Days) of the
following upon any such event becoming known to any Responsible Officer of the
Borrower:
(a)     the occurrence of any Default;
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)     (i) the involuntary revocation, suspension or other termination of any
license, permit or registration of any Broker Dealer Subsidiary by the SEC or
FINRA, (ii) the involuntary revocation, suspension or other termination of any
license, permit or registration of any Broker Dealer Subsidiary by any
Governmental Authority other than the SEC or FINRA, if such revocation,
suspension or termination results in, or could reasonably be expected to result
in, a Material Adverse Effect, or (iii) the application or receipt by the SIPC
for a protective decree or other restrictive order regarding any Broker Dealer
Subsidiary; and
(d)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or Responsible Officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.     Existence; Conduct of Business. The Borrower will, and will
cause each Material Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and
(except with regard to any Broker Dealer Subsidiary) the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.04.

SECTION 5.04.     Payment of Taxes. The Borrower will, and will cause each
Subsidiary to, pay its Tax liabilities, to the extent the failure to pay such
liabilities could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.




47

--------------------------------------------------------------------------------






SECTION 5.05.     Maintenance of Properties. The Borrower will, and will cause
each Material Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

SECTION 5.06.     Books and Records; Inspection Rights. The Borrower will, and
will cause each Material Subsidiary (other than any Broker Dealer Subsidiary)
to, keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities. The Borrower will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent, or by any Lender through
the Administrative Agent, at mutually agreeable times (no more than once per
fiscal year of the Borrower, unless an Event of Default has occurred and is
continuing) and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from those portions of its books and
records relating to financial condition, and to discuss its affairs, finances
and condition with its officers and, so long as a representative of the Borrower
is present, independent accountants (in each case subject to the Borrower’s or
such Material Subsidiary’s obligations under applicable law or confidentiality
arrangements).

SECTION 5.07.     Compliance with Laws. The Borrower will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws applicable to it or its property), except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance in all material
respects by the Borrower, the Subsidiaries and the respective directors,
officers, employees and agents of the foregoing with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.08.     Use of Proceeds. (a) The Borrower will cause the proceeds of
the Loans made after the Effective Date to be used only (i) to repay any amounts
outstanding under the Existing Credit Agreement and (ii) for working capital and
other general corporate purposes of the Borrower and the Subsidiaries, including
the payment of intercompany loans between the Borrower and the Subsidiaries.
Notwithstanding the foregoing, no part of the proceeds of any Loan will be used,
whether directly or indirectly, by the Borrower or any Subsidiary (other than
any Broker Dealer Subsidiary) (i) to purchase or carry Margin Stock (as defined
in Regulation U) or to refinance Indebtedness originally incurred for such
purpose or (ii) in any manner or for any purpose that will result in a violation
of Regulation U, Regulation X or Regulation T.
(b)     The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not, directly or, to the knowledge of the Borrower, indirectly,
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not, directly or, to the
knowledge of the Borrower, indirectly, use, the proceeds of any Borrowing or any
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country, except to the extent
permitted for a




48

--------------------------------------------------------------------------------





Person required to comply with Sanctions, or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.09.     Margin Stock. The Borrower will ensure that at the time each
Loan is made and after giving effect to the use of proceeds thereof, and at the
time each Letter of Credit is issued, renewed or extended, no more than 25% of
the value of the assets of either the Borrower or the Borrower and the
Subsidiaries taken as a whole subject to the restrictions of Section 6.01 or
6.04 shall be represented by Margin Stock (within the meaning of Regulation U).

ARTICLE VI

Negative Covenants


Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document (other than any indemnification or other
contingent obligations that are not yet due or payable) have been paid in full
and all Letters of Credit (other than Collateralized Letters of Credit) have
been terminated or expired, the Borrower covenants and agrees with the Lenders
as follows:

SECTION 6.01.     Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights therein, except:
(a)     (i) Permitted Encumbrances and (ii) Liens created under the Loan
Documents;
(b)     any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.01; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only the obligations it secures on
the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(c)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any of the Borrower or any Subsidiary and (iii) such Lien
shall secure only the obligations it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, (iii) such security




49

--------------------------------------------------------------------------------





interests shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iv) such Lien shall secure only the obligations it secures on
the date of such incurrence and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(e)     Liens on securities deemed to exist under repurchase agreements and
reverse repurchase agreements entered into by the Borrower and the Subsidiaries
in the ordinary course of business;
(f)     Liens arising from any interest or title of a lessor or sublessor under
any lease or sublease not prohibited by Section 6.03 entered into by the
Borrower or any Subsidiary as lessee;
(g)     Liens arising from precautionary UCC financing statements filed in
connection with leases;
(h)     Liens in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off);
(i)     Liens on cash earnest money deposits made in connection with letters of
intent or purchase agreements;
(j)     Liens arising on intellectual property in connection with the grant by
the owner of such intellectual property of non-exclusive licenses in the
ordinary course;
(k)     Liens of any securities intermediary arising as a matter of law on
securities or other assets held by such securities intermediary;
(l)     Liens on assets of any Broker Dealer Subsidiary created or otherwise
arising in the ordinary course of its business;
(m)      liens in favor of only the Borrower or one or more Subsidiaries granted
by the Borrower or a Subsidiary to secure any obligations owed to the Borrower
or a Subsidiary of the Borrower; and
(n)     other Liens not expressly permitted by clauses (a) through (l) above;
provided that the sum of (i) the aggregate principal amount of the outstanding
obligations secured by Liens permitted under this clause (n), (ii) the aggregate
principal amount of Indebtedness of Subsidiaries permitted by Section 6.02(m)
and (iii) the aggregate amount of Attributable Debt in respect of Sale and
Leaseback Transactions permitted by Section 6.03(b) shall not at any time exceed
the greater of (y) US$100,000,000 and (z) 15% of Consolidated Net Tangible
Assets measured at the date of incurrence of any such Lien.
Notwithstanding the foregoing provisions of this Section, to the extent that
more than 25% of the value of the assets of the Borrower, or of the Borrower and
the Subsidiaries taken as a whole, that are subject to the restrictions of this
Section is at any time represented by Margin Stock (within the meaning of
Regulation U), the Borrower and the Subsidiaries shall be free to sell, pledge
or otherwise




50

--------------------------------------------------------------------------------





dispose of such excess Margin Stock (it being understood that Margin Stock not
in excess of 25% of the value of such assets will be subject to the restrictions
of this Section).

SECTION 6.02.     Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to incur any Indebtedness or to issue any preferred stock or other
preferred equity securities except:
(a)     Indebtedness, preferred stock or other preferred equity securities
existing on the date hereof and set forth on Schedule 6.02, and any extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof;
(b)     Indebtedness, preferred stock or preferred equity securities of any
Person becoming a Subsidiary after the date hereof existing at the time such
Person becomes a Subsidiary; provided that such Indebtedness, preferred stock or
preferred equity securities is not incurred or issued, as applicable, in
contemplation of or in connection with such Person becoming a Subsidiary;
(c)     Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) such Indebtedness does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets;
(d)     Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
(e)     Guarantees by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary; provided such Indebtedness of any other Subsidiary so
guaranteed is permitted under clauses (c), (d) or (m) of this Section;
(f)     Indebtedness of foreign Subsidiaries in an aggregate principal amount
outstanding at any one time not to exceed US$75,000,000 (or with respect to any
other currency, the US Dollar equivalent thereof);
(g)     Indebtedness deemed to arise from the payment of insurance premiums on
an installment basis in the ordinary course of business;
(h)     Indebtedness incurred in connection with Hedging Agreements entered into
for non-speculative purposes;
(i)     Indebtedness under any overdraft facilities entered into in the ordinary
course of business;




51

--------------------------------------------------------------------------------





(j)     Indebtedness in respect of workers’ compensation claims, and bid,
performance or surety bonds;
(k)     Indebtedness arising in connection with the endorsement of instruments
for deposit in the ordinary course;
(l)     Indebtedness incurred by any Broker Dealer Subsidiary in the ordinary
course of its business; and
(m)     other Indebtedness not expressly permitted by clauses (a) through (l)
above; provided that the sum of (i) the aggregate principal amount of
Indebtedness permitted under this clause (m), (ii) the aggregate principal
amount of outstanding obligations secured by Liens permitted under Section
6.01(n) and (iii) the aggregate amount of Attributable Debt in respect of Sale
and Leaseback Transactions permitted by Section 6.03(b) shall not at any time
exceed the greater of (y) US$100,000,000 and (z) 15% of Consolidated Net
Tangible Assets measured at the date of incurrence of any such Indebtedness.

SECTION 6.03.     Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the Subsidiaries to, enter into or be a party to any Sale
and Leaseback Transaction except:
(a)     Sale and Leaseback Transactions to which the Borrower or any Subsidiary
is a party as of the date hereof; and
(b)     other Sale and Leaseback Transactions not expressly permitted by clause
(a) above; provided that the sum of (i) the aggregate amount of Attributable
Debt in respect of Sale and Leaseback Transactions permitted by this clause (b),
(ii) the aggregate principal amount of outstanding obligations secured by Liens
permitted under Section 6.01(n) and (iii) the aggregate principal amount of
Indebtedness of Subsidiaries permitted by Section 6.02(m) shall not at any time
exceed the greater of (y) US$100,000,000 and (z) 15% of Consolidated Net
Tangible Assets measured at the date of the entry into any such Sale and
Leaseback Transaction.

SECTION 6.04.     Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, (i) merge into or consolidate with any other Person,
(ii) permit any other Person to merge into or consolidate with it,
(iii) liquidate or dissolve, or (iv) sell, transfer, lease or otherwise dispose
of, directly or through any merger or consolidation and whether in one
transaction or in a series of transactions, assets (including Equity Interests
in Subsidiaries) representing all or substantially all of the assets of the
Borrower and the Subsidiaries (whether now owned or hereafter acquired), taken
as a whole, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (A) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving Person, (B) any Subsidiary may merge with or consolidate into any
Person (or permit any other Person to merge with or consolidate into it) in a
transaction in which the surviving entity is a Subsidiary, (C) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
to another Subsidiary and (D) any Subsidiary may liquidate or dissolve if the
Borrower determines in good




52

--------------------------------------------------------------------------------





faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders. Notwithstanding
the foregoing provisions of this paragraph (a), to the extent that more than 25%
of the value of the assets of the Borrower, or of the Borrower and the
Subsidiaries taken as a whole, that are subject to the restrictions of this
paragraph is at any time represented by Margin Stock (within the meaning of
Regulation U), the Borrower shall be free to sell, transfer, lease or otherwise
dispose of such excess Margin Stock (it being understood that Margin Stock not
in excess of 25% of the value of such assets will be subject to the restrictions
of this paragraph).
(b)     The Borrower will not, and will not permit any Subsidiary to, engage to
any material extent in any business other than businesses of the type conducted
by the Borrower and the Subsidiaries on the date of execution of this Agreement
and businesses reasonably related or ancillary thereto.

SECTION 6.05.     Restrictive Agreements. The Borrower will not, and will not
permit any Material Subsidiary to, enter into any agreement that restricts the
ability of any Material Subsidiary to pay dividends or other distributions to
the Borrower or other Subsidiaries or to make or repay loans or advances to the
Borrower or other Subsidiaries; provided that the foregoing shall not apply to
(a) restrictions and conditions imposed by law or by this Agreement, or, with
respect to any Broker Dealer Subsidiary, otherwise required or requested by any
Governmental Authority, (b) restrictions and conditions existing on the date
hereof identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition), (c) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or any assets pending such
sale to the extent that such restrictions and conditions apply only to the
Subsidiary or assets to be sold and such sale is permitted hereunder or (d) any
agreements governing purchase money Indebtedness or Capital Lease Obligations,
provided that such restrictions relate to only the assets financed with such
Indebtedness.

SECTION 6.06.     Transactions with Affiliates. The Borrower will not, and will
not permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material property or assets to, or purchase, lease or otherwise acquire any
material property or assets from, or otherwise engage in any other material
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and the
Subsidiaries, or between or among Subsidiaries, in each case not involving any
other Affiliate, (c) the declaration and payment of dividends with respect to
its Equity Interests, (d) the making of grants or payments pursuant to and in
accordance with equity award, bonus or incentive plans or other benefit plans
for management, directors or employees of the Borrower and the Subsidiaries,
(e) the transactions set forth on Schedule 6.06 and (f) employment agreements,
officer and director indemnification agreements, confidentiality agreements,
non-compete agreements and similar arrangements entered into by the Borrower or
any of the Subsidiaries with its officers, directors and employees.

SECTION 6.07.     Leverage Ratio. The Borrower will not permit the Leverage
Ratio as of the last day of any period of four consecutive fiscal quarters of
the Borrower to exceed




53

--------------------------------------------------------------------------------





3.50 to 1.00; provided, that following the completion of any Material Permitted
Acquisition, if the Borrower shall so elect by a notice delivered to the
Administrative Agent within 30 days following such completion, such maximum
Leverage Ratio shall be increased to 4.00 to 1.00 at the end of and for the
fiscal quarter during which such Material Permitted Acquisition shall have been
completed and each of the following three fiscal quarters (such period of four
fiscal quarters being called an “Increase Period”). The Borrower may terminate
any Increase Period by a notice delivered to the Administrative Agent,
whereupon, on and after the last day of the fiscal quarter immediately following
the quarter during which such notice is given, the maximum Leverage Ratio shall
be reduced to 3.50 to 1.00. The Borrower may not elect to increase the maximum
Leverage Ratio on more than two occasions during the term of this Agreement, and
the second such election shall not be permitted unless, as of the end of and for
at least two fiscal quarters immediately preceding such election, the maximum
Leverage Ratio permitted under this Section shall have been 3.50 to 1.00.

ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)     any representation or warranty made or deemed made by or on behalf of
the Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(d)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08(a) or in Article VI;
(e)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (which may
be given at the request of any Lender) to the Borrower;




54

--------------------------------------------------------------------------------





(f)     the Borrower or any Subsidiary shall default in the payment (whether of
principal or interest and regardless of amount) of any Material Indebtedness
when and as the same shall become due and payable after giving effect to any
applicable grace periods;
(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)     the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)     the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability, or fail generally, to pay its debts as they become due;
(k)     one or more judgments for the payment of money in an aggregate amount in
excess of US$75,000,000 (provided that such amount shall be calculated after
deducting therefrom any amount of such judgment that is covered by a valid and
binding policy of insurance from a third party insurer that is rated at least
“A-” by A.M. Best Company, which insurer has been notified of such judgment and
has not disputed the claim made for payment) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged and not vacated or paid in full for a period of 30 consecutive days
during which execution shall not be effectively stayed (which stay shall include
the posting of a bond pending appeal that has the effect of staying execution of
such judgment),




55

--------------------------------------------------------------------------------





or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;
(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)     (i) any license, permit or registration of any Broker Dealer Subsidiary
shall be revoked, suspended or otherwise terminated by the SEC, FINRA or any
other applicable Governmental Authority, except where such revocation,
suspension or termination could not reasonably be expected to result in a
Material Adverse Effect, (ii) the SIPC shall apply for or obtain a protective
decree or other restrictive order with regard to any Broker Dealer Subsidiary,
(iii) any Broker Dealer Subsidiary shall be found by a Governmental Authority to
have violated any law or regulation, or be the subject of any judgment or
arbitration award, and such violation or award has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (iv) any action or
proceeding by or before any Governmental Authority involving any Broker Dealer
Subsidiary shall be pending as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect; or
(n)     a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal or other amount not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent
Each of the Lenders and Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as




56

--------------------------------------------------------------------------------





Administrative Agent under the Loan Documents, and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion, could expose it to liability or be contrary to any Loan Document or
applicable law, rule or regulation, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of the Subsidiaries that is communicated to or obtained by
it or any of its Affiliates in any capacity. The Administrative Agent shall not
be liable for any action taken or not taken by them with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in Section 9.02)
or in the absence of its own gross negligence or willful misconduct (as
determined by a final, non-appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to it by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the sufficiency validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to it. Notwithstanding anything herein
to the contrary, the Administrative Agent shall not have any liability arising
from any confirmation of the Revolving Exposure or the component amounts
thereof, any Exchange Rate or any US Dollar Equivalent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel




57

--------------------------------------------------------------------------------





for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through its respective Related Parties. The
exculpatory provisions of the preceding paragraphs and the provisions of Section
9.03 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
The Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender or an Issuing Bank as any other Lender or
Issuing Bank and may exercise the same as though it were not the Administrative
Agent, and such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders or Issuing Banks.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the Borrower’s
approval (so long as no Event of Default has occurred and is continuing) to
appoint a successor. If no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, with the Borrower’s approval, appoint a
successor. If no such successor shall have been so appointed and shall have
accepted such appointment within 30 days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub–agents and their respective Related




58

--------------------------------------------------------------------------------





Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
The parties agree that none of the Arrangers, the Syndication Agents or the
Documentation Agent referred to on the cover page of this Agreement shall, in
its capacity as such, have any duties or responsibilities under this Agreement
or any other Loan Document.

ARTICLE IX

Miscellaneous

SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i) if to the Borrower, to it at Broadridge Financial Solutions Inc., 5 Dakota
Drive, Lake Success, New York 11042, Attention of Chief Financial Officer (Fax
No. 516-472-5014), with a copy to 5 Dakota Drive, Lake Success, New York 11042,
Attention of General Counsel (Fax No. 516-472-5342);
(ii) if to the Administrative Agent or JPMorgan in its capacity as a Swingline
Lender, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5 / 1st
Floor, Newark, DE, 19713-2107, Attention of James Campbell (Fax No.
302-634-8459), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
24th Floor, New York, NY 10179, Attention of Tina Ruyter (Fax No. 212-270-5127)
and, in the case of a notice related to a Loan or Borrowing denominated in any
Alternative Currency, with a copy to J.P. Morgan Europe Limited, Loans Agency,
6th Floor, 25 Bank Street, Canary Wharf, E14 5JP, Attention of Jacob Sheehan
(Fax No. 44 (0) 207 777 2360);
(iii) if to JPMorgan in its capacity as an Issuing Bank, to JPMorgan Chase Bank,
N.A., 10420 Highland Manor Dr. 4th Floor, Tampa, FL 33610, Attention of Standby
LC Unit (Fax No. 856-294-5267), with a copy to




59

--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5 / 1st Floor,
Newark, DE, 19713-2107, Attention of James Campbell (Fax No. 302-634-8459); and
(iv) if to any other Lender, Swingline Lender or Issuing Bank, to it at its
address (or fax number) set forth in its Administrative Questionnaire.
(b)     Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or Issuing Bank if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures and may be limited to particular notices or communications.
(c)     Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)     The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrant, or shall be deemed to warrant, the adequacy of the Platform and the
Administrative Agent expressly disclaims liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or any of its Related Parties in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties have any liability to the
Borrower, any Lender, any Issuing Bank or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any transmission of Communications through the Platform except to the extent
the liability of such Person is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct.

SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the Borrower,
the Administrative Agent, any Issuing Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive




60

--------------------------------------------------------------------------------





of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)     None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Borrower, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Revolving Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon (other than as a result of any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.14(d)), or reduce any fees payable hereunder, without the written consent of
each Lender adversely affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Revolving
Commitment, in each case, without the written consent of each Lender adversely
affected thereby, (iv) change Section 2.19(b) or 2.19(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender adversely affected thereby (it being understood that the
addition of new loans or commitments that may be extended under this Agreement
pursuant to Section 2.10 shall not be deemed to alter such pro rata sharing of
payments), (v) change any of the provisions of this Section or the percentage
set forth in the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) or (vi) change
any provisions of any Loan Document in a manner that by its terms adversely
affects the rights of Lenders holding Loans or Revolving Commitments of any
Class differently than those holding Loans or Revolving Commitments of any other
Class, without the written consent of Lenders holding a majority in interest of
the outstanding Loans and Revolving Commitments of the adversely affected Class;
provided further that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or any
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be, and (ii) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the US Dollar
Tranche Revolving Lenders (but not the Multicurrency Tranche Revolving Lenders)
or the Multicurrency Tranche Revolving Lenders (but not the US Dollar Tranche
Revolving Lenders) may be effected by an agreement or agreements in writing
entered into by the Borrower and requisite percentage in interest of the
affected Class of Lenders. Notwithstanding anything else in this




61

--------------------------------------------------------------------------------





Section to the contrary (A) any amendment of the definition of the term
“Applicable Rate” pursuant to the last sentence of such definition shall require
only the written consent of the Borrower and the Required Lenders, (B) no
consent with respect to any waiver, amendment or modification of this Agreement
or any other Loan Document shall be required of (1) any Defaulting Lender,
except with respect to any waiver, amendment or modification referred to in
clause (i), (ii) or (iii) of the first proviso of this paragraph and then only
in the event such Defaulting Lender shall be adversely affected by such
amendment, waiver or other modification or (2) with respect to any waiver,
amendment or modification referred to in the first proviso of this paragraph,
any Lender that receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, waiver or other modification becomes
effective and whose Revolving Commitments terminate by the terms and upon the
effectiveness of such waiver, amendment or other modification and (C) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
to cure any immaterial ambiguity, omission, defect or inconsistency so long as,
in each case, the Lenders shall have received at least five Business Days prior
written notice thereof and the Administrative Agent shall not have received
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders, an Issuing Lender or a Swingline Lender
stating that the Required Lenders, such Issuing Lender or such Swingline Lender
objects to such amendment.

SECTION 9.03.     Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of counsel, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or the other Loan Documents
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender (including the reasonable
and documented fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender and all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Loans or Letters of Credit) in connection with the enforcement or
protection of its rights under any Loan Document, including its rights under
this Section or in connection with the Loans made or Letters of Credit issued
hereunder.
(b)     The Borrower shall indemnify the Administrative Agent, each Arranger,
the Documentation Agent, each Syndication Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, liabilities and out-of-pocket costs or expenses, including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee (whether by a
third party or by the Borrower or any of its Affiliates, and whether based on
contract, tort or any other




62

--------------------------------------------------------------------------------





theory) arising out of, in connection with, or as a result of (i) the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) the
execution, delivery or performance by the Borrower and the Subsidiaries of the
Loan Documents, or any actions or omissions of the Borrower or any of the
Subsidiaries in connection therewith or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing
(regardless of whether brought by the Borrower, any of its affiliates or any
third party and whether or not such Indemnitee is a party to such claim,
litigation, investigation or proceeding); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses,
liabilities, costs or expenses shall have resulted from (i) the gross
negligence, bad faith or willful misconduct of such Indemnitee (as determined by
a final, non-appealable judgment of a court of competent jurisdiction) or (ii) a
material breach by such Indemnitee or its Related Parties of its agreements set
forth herein (other than unintentional breaches that are corrected promptly
after they come to the attention of such Indemnitee). This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.
(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), any Issuing
Bank or any Swingline Lender, or any Related Party of any of the foregoing (and
without limiting their obligation to do so), under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent (or
such sub-agent), such Issuing Bank or such Swingline Lender, or such Related
Party, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed loss, liability, cost or expense, as the
case may be, was incurred by or asserted against the Administrative Agent, an
Issuing Bank or a Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), any Issuing Bank or any Swingline Lender in connection with
such capacity. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures and
unused Revolving Commitments at the time.
(d)     To the extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for (i) any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), or
(ii) special, indirect, consequential or punitive damages (as opposed to direct
or actual damages), in each case, arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
(e)     All amounts due under this Section shall be payable within 15 Business
Days after receipt by the Borrower of a reasonably detailed invoice therefor.




63

--------------------------------------------------------------------------------






SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
or under any other Loan Document without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Arrangers, the Documentation Agent, the
Syndication Agents and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)     Subject to the conditions set forth in paragraph (c) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(i)     the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or,
if an Event of Default has occurred and is continuing, to any other assignee;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and
(ii)     the Administrative Agent; and
(iii)     in the case of any assignment of all or a portion of a US Dollar
Tranche Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, each Issuing Bank and each Swingline Lender, as
applicable.
(c)     Assignments shall be subject to the following additional conditions:
(i)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment or Loans of any Class, the amount of
the Revolving Commitment or Loans of any Class of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than US$5,000,000 unless each




64

--------------------------------------------------------------------------------





of the Borrower and the Administrative Agent otherwise consents; provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
(ii)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement as such rights and obligations relate to the Class of Loans or
Revolving Commitments being assigned; provided that this clause shall not apply
to rights in respect of outstanding Competitive Loans;
(iii)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and
(iv)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(d)     Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18, 2.21 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.
(e)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(f)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c) of this Section and
any consent to such assignment required by paragraph




65

--------------------------------------------------------------------------------





(b) or (c) of this Section, the Administrative Agent shall record the
information contained in such Assignment and Assumption in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(g)     Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more Eligible Assignees (each a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, each Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the first
proviso to Section 9.02(b) that affects such Participant. Subject to paragraph
(h) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.16, 2.17, 2.18 and 2.21 (subject to the
limitations and requirements therein) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.19(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Commitments, Loans, Letters of Credit or
its other obligations under any Loan Document) to any Person other than a
Governmental Authority except to the extent that such disclosure is necessary to
establish that such Revolving Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as such)
shall have any responsibility for maintaining a Participant Register.
(h)     A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless such
Participant




66

--------------------------------------------------------------------------------





agrees, for the benefit of the Borrower, to comply with Section 2.18(f) as
though it were a Lender (it being understood that the documentation required by
Section 2.18(f) shall be delivered to the participating Lender).
(i)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Documentation Agent, any Syndication Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.16, 2.17, 2.18 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
Transactions or the other transaction contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate commitment letter or fee
letters entered into in connection with the credit facilities provided for
herein constitute the entire agreement among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof (but do not supersede any
other provisions of any commitment letter or fee letter that do not by the terms
of such documents terminate upon the effectiveness of this Agreement, all of
which provisions shall remain in full force and effect (it being understood that
nothing therein shall have the effect of modifying any provision of this
Agreement)). Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery




67

--------------------------------------------------------------------------------





of an executed counterpart of a signature page of this Agreement by fax or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)     The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 9.07.     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08.     Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender and Issuing Bank, and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(including general or special, time or demand, provisional or final, but
excluding customer related deposits or ERISA related funds) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations may be
unmatured, provided that such Lender, Issuing Bank or Affiliate shall notify the
Administrative Agent promptly after effecting such set-off, provided further
that the Administrative Agent shall notify the Borrower of such set-off promptly
after receiving such notice from such Lender, Issuing Bank or Affiliate. The
rights of each Lender and Issuing Bank, and each of their respective Affiliates,
under this Section are in addition to and shall not limit other rights and
remedies (including other rights of set-off) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)     Each party hereto irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan in the City of New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document or the Transactions, or for recognition




68

--------------------------------------------------------------------------------





or enforcement of any judgment related thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court and that a final
judgment in any such action or proceeding shall be conclusive; provided that
each of the parties hereto agrees that any such final judgment may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.
(c)     Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
Transactions in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.     Confidentiality; Non-Public Information. (a) The
Administrative Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors, to its
Approved Funds’ directors and officers and to any direct or indirect contractual
counterparty in swap agreements (it being understood that each Person to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any Governmental Authority or any other




69

--------------------------------------------------------------------------------





regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, provided that in connection with
any such requirement by a subpoena or similar legal process, the Administrative
Agent, such Issuing Bank or such Lender shall (except with respect to any audit
or examination conducted by any Governmental Authority), to the extent
practicable and not prohibited by law, inform the Borrower promptly thereof
prior to such disclosure, (iv) to any other party to this Agreement, (v) to the
extent required or advisable in the judgment of counsel in connection with any
suit, action or proceeding relating to the enforcement of rights of the
Administrative Agent, the Issuing Banks or the Lenders against the Borrower
under this Agreement or any other Loan Document, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
or any credit insurance provider relating to the Borrower and its obligations,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section of which the Administrative Agent, such Issuing Bank or such Lender is
aware or (B) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower other than as a
result of a breach of this Section of which the Administrative Agent, such
Issuing Bank or such Lender is aware. In addition, the Administrative Agent,
each Issuing Bank and each Lender may disclose the existence of this Agreement
and the amount of the respective Revolving Commitment of the Administrative
Agent, such Issuing Bank or such Lender under this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, any Issuing Bank or any Lender in
connection with the administration of this Agreement, the other Loan Documents
and the Revolving Commitments. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower other than as a result of a breach of this
Section of which the Administrative Agent, such Issuing Bank or such Lender is
aware. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(b)     Each Lender acknowledges that Information furnished to it pursuant to
this Agreement may include material non–public information concerning the
Borrower and its Related Parties or the Borrower’s securities, and confirms that
it has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
(c)     All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Related Parties or the Borrower’s securities. Accordingly,




70

--------------------------------------------------------------------------------





each Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

SECTION 9.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14.     Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b)     The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.15.     Patriot Act. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or Issuing Bank or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.




71

--------------------------------------------------------------------------------






SECTION 9.16.     No Fiduciary Relationship. The Borrower, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, any Lender, any Issuing Bank or any of their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications.

SECTION 9.17.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each such party acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[remainder of page intentionally blank; signature page is the next page]







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




72

--------------------------------------------------------------------------------





BROADRIDGE FINANCIAL SOLUTIONS, INC., as the Borrower,
by
 
/s/ Steven Rosenthal
 
Name: Steven Rosenthal
 
Title: Treasurer







73

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank, a Lender
and a Swingline Lender,
by
 
 /s/ Tina Ruyter
 
Name: Tina Ruyter
 
Title: Executive Director

















74

--------------------------------------------------------------------------------





SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: Bank of America, N.A.,
by
 
/s/ Rodney Beeks
 
Name: Rodney Beeks
 
Title: Associate











75

--------------------------------------------------------------------------------





SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: BNP PARIBAS, as Lender and Issuing Bank,
by
 
  /s/ Michael A. Kowalezuk
 
Name: Michael A. Kowalezuk
 
Title: Managing Director



by
 
        /s/ Brendan Heneghan
 
Name: Brendan Heneghan
 
Title: Director







76

--------------------------------------------------------------------------------





SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: TD Bank, N.A.,
by
 
/s/ Matt Waszmer
 
Name: Matt Waszmer
 
Title: Senior Vice President









77

--------------------------------------------------------------------------------







SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: Bank of Toyko-Mitsubishi UFJ, LTD., as Lender and Issuing Bank
by
 
/s/ Oscar Cortez
 
Name: Oscar Cortez
 
Title: Director













78

--------------------------------------------------------------------------------





SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: WELLS FARGO BANK N.A.,
by
 
/s/ John Kieffer
 
Name: John Kieffer
 
Title: Vice President







79

--------------------------------------------------------------------------------





SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: U.S. Bank National Association,
by
 
/s/ Christopher Catucci
 
Name: Christopher Catucci
 
Title: Vice President







80

--------------------------------------------------------------------------------





SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: Barclays Bank PLC,
by
 
/s/ Christopher Aitkin
 
Name: Christopher Aitkin
 
Title: Assistant Vice President







81

--------------------------------------------------------------------------------





SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: BANK OF MONTREAL, acting through its Chicago Branch,
by
 
/s/ Randon Gardley
 
Name: Randon Gardley
 
Title: Vice President







82

--------------------------------------------------------------------------------





SIGNATURE PAGE TO BROADRIDGE FINANCIAL SOLUTIONS, INC.
CREDIT AGREEMENT




Name of Lender (including, if such Lender is an Issuing Bank or a Swingline
Lender, in its capacity as such):




Lender: Morgan Stanley Bank N.A.,
by
 
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory









83

--------------------------------------------------------------------------------






Exhibit A-1
To Credit Agreement






Form of Competitive Bid Request
JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
Attention: Tina Ruyter
With a copy to:
500 Stanton Christiana Road, NCC5 / 1st Floor
Newark, DE, 19713-2107
Attention of James Campbell


[Date]
Dear Ladies and Gentlemen:
The undersigned, Broadridge Financial Solutions, Inc., a Delaware corporation
(the “Borrower”), refers to the Amended and Restated Credit Agreement dated as
of February 6, 2017 (as it may be amended, supplemented, extended, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby requests(1), pursuant to Sections 2.04(a) and 2.04(b) of the
Credit Agreement, Competitive Bids, and in that connection sets forth below the
terms on which such Competitive Bids are requested to be made:
__________
1) This Competitive Bid Request must be received by the Administrative Agent (a)
in the case of a LIBO Rate Competitive Loan, not later than 10:00 a.m., New York
City time, (i) four Business Days before a proposed Competitive Borrowing in the
case of a Competitive Borrowing denominated in US Dollars and (ii) five Business
Days before a proposed Competitive Borrowing in the case of a Competitive
Borrowing denominated in an Alternative Currency, (b) in the case of a CDOR Rate
Competitive Loan, not later than 10:00 a.m., London time, four Business Days
before a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in Canadian Dollars and (c) in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., New York City time, (i) one Business Day before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in US Dollars and (ii) three Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in an
Alternative Currency.












84

--------------------------------------------------------------------------------







(A)
Date of Competitive Borrowing  (2)
            
(B)
Currency of Competitive Borrowing (3)
            
(C)
Principal amount of Competitive Borrowing (4)
            
(D)
Type of Competitive Borrowing (5)
            
(E)
Interest Period and the last day thereof  (6)
            
(F)
[Interest Payment Date](7)
            
(G)
Location and number of account for disbursement
            







______________
2) Must be a Business Day.
3) Must be US Dollars or an Alternative Currency.


4) Must be an integral multiple of US$1,000,000 or 1,000,000 units of the
applicable Alternative Currency with a US Dollar Equivalent on the date of the
applicable Competitive Bid Request of at least US$25,000,000. Must be in an
aggregate principal amount that will not result in (a) the aggregate Revolving
Exposures plus the aggregate Competitive Loan Exposures exceeding the aggregate
Revolving Commitments and (b) in the event the Revolving Maturity Date shall
have been extended as provided in Section 2.10(d) of the Credit Agreement, the
sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Revolving Maturity Date, the Competitive Loan Exposure attributable to
Competitive Loans maturing after such Existing Revolving Maturity Date and the
Swingline Exposure attributable to Swingline Loans maturing after such Existing
Revolving Maturity Date exceeding the total Revolving Commitments that shall
have been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Competitive Loans and such Swingline
Loans.
5) Either a LIBO Rate Borrowing, a CDOR Rate Borrowing or a Fixed Rate
Borrowing.
6) Subject to the provisions of the definition of the term “Interest Period”,
(a) in the case of a LIBO Rate or CDOR Rate Competitive Borrowing, the period
commencing on the date such Borrowing is made and ending on the numerically
corresponding day in the calendar month that is one to 12 months thereafter and
(b) in the case of a Fixed Rate Borrowing, the period (which shall not be less
than seven days or more than 365 days) commencing on the date of such Borrowing
and ending on the date specified by the Borrower. The Interest Period may not
end after the Revolving Maturity Date.
7) In the case of a Fixed Rate Borrowing with an Interest Period of more than 90
days’ duration, specify if interest to be paid at intervals of 90 days’ duration
(as contemplated by the term “Interest Payment Date”) or otherwise.




85

--------------------------------------------------------------------------------





Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 4.02(a) and 4.02(b) of the
Credit Agreement have been satisfied.
Very truly yours,
                            
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
by
 
 
 
Name:
 
Title:







86

--------------------------------------------------------------------------------





Exhibit A-2
To Credit Agreement






Form of Notice of Competitive Bid Request
[Name of Lender]
[Address]
[Date]
Attention: [ ]
Dear Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
February 6, 2017 (as it may be amended, supplemented, extended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Broadridge
Financial Solutions, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
The Borrower made a Competitive Bid Request on           , 20[ ], pursuant to
Sections 2.04(a) and 2.04(b) of the Credit Agreement, and in that connection you
are invited to submit a Competitive Bid by [Date]/[Time](1).
(A)
Date of Competitive Borrowing
           
(B)
Currency of Competitive Borrowing
            
(C)
Principal Amount of Competitive Borrowing (2)
 
(D)
Type of Competitive Borrowing
            
(E)
Interest Period and the last day thereof
           
(F)
[Interest Payment Date]
            





1) The Competitive Bid must be received by the Administrative Agent (a) in the
case of a LIBO Rate or CDOR Rate Competitive Loan, not later than 9:30 a.m., New
York City time, (i) three Business Days before a proposed Competitive Borrowing
in the case of a Competitive Borrowing denominated in US Dollars and (ii) four
Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency and (b) in the case
of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, (i) on
the day of a proposed Competitive Borrowing in the case of a Competitive
Borrowing denominated in US Dollars and (ii) two Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in an
Alternative Currency.
2) Aggregate principal amount that will not result in (a) the aggregate
Revolving Exposures plus the aggregate Competitive Loan Exposures exceeding the
aggregate Revolving Commitments and (b) in the event the Revolving Maturity Date
shall have been extended as provided in Section 2.10(d) of the Credit Agreement,
the sum of the LC
Very truly yours,




87

--------------------------------------------------------------------------------





                        
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by
 
 
 
Name:
 
Title:





_______________________


2) continued: Exposure attributable to Letters of Credit expiring after any
Existing Revolving Maturity Date, the Competitive Loan Exposure attributable to
Competitive Loans maturing after such Existing Revolving Maturity Date and the
Swingline Exposure attributable to Swingline Loans maturing after such Existing
Revolving Maturity Date exceeding the total Revolving Commitments that shall
have been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Competitive Loans and such Swingline
Loans.












2






88

--------------------------------------------------------------------------------





Exhibit A-3
To Credit Agreement








Form of Competitive Bid
JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
Attention: Tina Ruyter
With a copy to:
500 Stanton Christiana Road, NCC5 / 1st Floor
Newark, DE, 19713-2107
Attention of James Campbell
[Date]
Dear Ladies and Gentlemen:
The undersigned, [Name of Lender], refers to the Amended and Restated Credit
Agreement dated as of February 6, 2017 (as it may be amended, supplemented,
extended, restated or otherwise modified from time to time, the “Credit
Agreement”), among Broadridge Financial Solutions, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The undersigned hereby makes a Competitive Bid pursuant to Section 2.04(c) of
the Credit Agreement, in response to the Competitive Bid Request made by the
Borrower on            , 20[ ], and in that connection sets forth below the
terms on which such Competitive Bid is made:


(A)
Principal Amount (1)
           
(B)
Competitive Bid Rate (2)
           
(C)
Interest Period and last day thereof 
           





___________________________
1) Must be an integral multiple of US$1,000,000 or 1,000,000 units of the
applicable Alternative Currency the US Dollar Equivalent of which is equal to or
greater than $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested.
2) i.e., LIBO Rate or CDOR Rate + or -   %, in the case of LIBO Rate or CDOR
Rate Competitive Loans; or    %, in the case of Fixed Rate Loans.










89

--------------------------------------------------------------------------------





The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this Competitive Bid in accordance with
Section 2.04(e) of the Credit Agreement.


Very truly yours,
                        
[NAME OF LENDER],
by
 
 
 
Name:
 
Title:









90

--------------------------------------------------------------------------------





Exhibit A-4
To Credit Agreement




Form of Competitive Bid Accept/Reject Letter


JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179
Attention: Tina Ruyter
With a copy to:
500 Stanton Christiana Road, NCC5 / 1st Floor
Newark, DE, 19713-2107
Attention of James Campbell
[Date]
Dear Ladies and Gentlemen:
The undersigned, Broadridge Financial Solutions, Inc., a Delaware corporation
(the “Borrower”), refers to the Amended and Restated Credit Agreement dated as
of February 6, 2017 (as it may be amended, supplemented, extended, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
In accordance with Section 2.04(d) of the Credit Agreement, the Borrower has
received a summary of the Competitive Bids made in response to the Competitive
Bid Request dated     , 20[  ], and in accordance with Section 2.04(e) of the
Credit Agreement, the Borrower hereby accepts the following Competitive Bids
with an Interest Period ending on [date]:
Principal Amount
Currency
Fixed Rate/Margin
Lender
 
 
[%]/[+/-. %]
 



We hereby reject the following Competitive Bids:


Principal Amount
Currency
Fixed Rate/Margin
Lender
 
 
[%]/[+/-. %]
 



The aggregate principal amount of the Competitive Loans resulting from the
acceptance of the Competitive Bids as set forth above should be deposited in
JPMorgan Chase Bank, N.A. account number [             ].






91

--------------------------------------------------------------------------------





Very truly yours,
                        
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
by
 
 
 
Name:
 
Title:









2






92

--------------------------------------------------------------------------------





Exhibit B
To Credit Agreement




Form of Assignment and Assumption
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified below and the Assignee identified below. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any participations in Letters of Credit and
Swingline Loans made under any such facilities, as applicable) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity,
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:        

2.
Assignee:        

[and is an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower:    Broadridge Financial Solutions, Inc.

4. Administrative Agent:
JPMorgan Chase Bank, N.A.

5. Credit Agreement:
The Amended and Restated Credit Agreement dated as of February 6, 2017, among
Broadridge Financial Solutions, Inc., a Delaware corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (as it may be
amended, supplemented, extended, restated or otherwise modified from time to
time)

7. Assigned Interest:




93

--------------------------------------------------------------------------------





Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned (1)
Percentage of Aggregate Commitments/Loans of all Lenders Assigned (2)
Revolving Facility - US Dollar Tranche
$
$
%
Revolving Facility - Multicurrency Tranche
$/[currency]
$/[currency]
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Subsidiaries and
its and their securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
                        
[NAME OF ASSIGNOR], as Assignor
by
 
 
 
Name:
 
Title:





                        
[NAME OF ASSIGNEE], as Assignee(3)
by
 
 
 
Name:
 
Title:



1) Must comply with the minimum assignment amounts set forth in Section
9.04(c)(i) of the Credit Agreement.
  
2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders under the applicable facility.


3)The Assignee must deliver to the Borrower all applicable Tax forms required to
be delivered by it under Section 2.18(f) of the Credit Agreement.






94

--------------------------------------------------------------------------------





[Consented to and] Accepted by:
                        
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by
 
 
 
Name:
 
Title:



[Consented to by:]
                        
[NAME OF EACH ISSUING BANK,] (4) 
by
 
 
 
Name:
 
Title:

 
                        
[NAME OF EACH SWINGLINE LENDER,] (5)
by
 
 
 
Name:
 
Title:



                        
[BROADRIDGE FINANCIAL SOLUTIONS, INC.,] (6)
by
 
 
 
Name:
 
Title:



4) Required in the case of any assignment of all or any portion of a US Dollar
Tranche Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure. Prepare a separate signature block for each Issuing Bank.


5) Required in the case of any assignment of all or any portion of a US Dollar
Tranche Revolving Commitment or any Lender’s obligations in respect of its
Swingline Exposure. Prepare a separate signature block for each Swingline
Lender.


6) No consent of the Borrower is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, or, if an Event of Default has
occurred and is continuing, to any other assignee.
                    




95

--------------------------------------------------------------------------------





Annex 1
To Assignment and Assumption


Broadridge Financial Solutions, Inc. Credit Agreement
Standard Terms And Conditions For
Assignment And Assumption
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or 5.01(b) thereof
(or, if prior to the first such delivery, referred to in Section 3.04 thereof),
as applicable, and such other documents and information as it has in its sole
discretion deemed appropriate to make its own credit analysis, and its decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest is made independently and without reliance on the Administrative Agent,
the Assignor or any other Lender, (v) if it is a Lender that is a US Person,
attached to this Assignment and Assumption is IRS Form W-9 certifying that such
Lender is exempt from US Federal backup withholding tax and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date. The Assignor and the




96

--------------------------------------------------------------------------------





Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic image scan transmission shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.






97

--------------------------------------------------------------------------------





Exhibit C
To Credit Agreement


Form of Issuing Bank Agreement
ISSUING BANK AGREEMENT (this “Agreement”) dated as of [     ], [ ], between
Broadridge Financial Solutions, Inc., a Delaware corporation (the “Borrower”),
and the financial institution identified on the signature pages hereto as the
Issuing Bank The Issuing Bank must be a US Dollar Tranche Revolving Lender under
the Credit Agreement. (the “Issuing Bank”).
Reference is made to the Credit Agreement dated as of February 6, 2017 (as it
may be amended, supplemented, extended, restated or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. The Borrower and the
Issuing Bank desire to enter into this Agreement in order to provide for Letters
of Credit to be issued by the Issuing Bank as contemplated by the Credit
Agreement. Accordingly, the parties hereto agree as follows:
SECTION 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Credit Agreement. The
provisions of Section 1.03 of the Credit Agreement shall apply to this Agreement
as though set forth herein, mutatis mutandis.
SECTION 2. Appointment as an Issuing Bank. The Issuing Bank hereby agrees to be
an “Issuing Bank” under the Credit Agreement and, subject to the terms and
conditions of the Credit Agreement, to issue Letters of Credit under the Credit
Agreement.
SECTION 3. No Assignment. The Issuing Bank may not assign its commitment to
issue Letters of Credit under the Credit Agreement without the consent of the
Borrower and prior notice to the Administrative Agent. In the event of an
assignment by the Issuing Bank of all its other interests, rights and
obligations under the Credit Agreement in accordance with Section 9.04, then the
Issuing Bank’s commitment to issue Letters of Credit thereunder shall terminate
unless the Issuing Bank, the Borrower and the Administrative Agent otherwise
agree.
SECTION 4. Effectiveness. This Agreement shall not be effective until
counterparts hereof executed on behalf of each of the Borrower and the Issuing
Bank have been delivered to and accepted by the Administrative Agent.
SECTION 5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.






98

--------------------------------------------------------------------------------





                    
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
by
 
 
 
Name:
 
Title:





                    
[ISSUING BANK],
by
 
 
 
Name:
 
Title:



Accepted:
                    
JPMORGAN CHASE BANK N.A., as Administrative Agent,
by
 
 
 
Name:
 
Title:









99

--------------------------------------------------------------------------------





Exhibit D
To Credit Agreement
Form of Promissory Note
New York, New York
[Date]
For value received, Broadridge Financial Solutions, Inc., a Delaware corporation
(the “Borrower”), promises to pay to [name of Lender] (the “Lender”) (a) the
unpaid principal amount of each Loan made by the Lender to the Borrower under
the Credit Agreement referred to below, when and as due and payable under the
terms of the Credit Agreement, and (b) interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement. All such payments of principal and interest shall be made in
the currencies and to the accounts specified in the Credit Agreement, in
immediately available funds.
All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
This note is one of the promissory notes issued pursuant to the Amended and
Restated Credit Agreement dated as of February 6, 2017 (as it may be amended,
supplemented, extended, restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used and not
defined herein have the meanings ascribed to them in the Credit Agreement.
Reference is made to the Credit Agreement for provisions for the mandatory and
optional prepayment hereof and the acceleration of the maturity hereof.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this note. This note and the Loans evidenced hereby may be
transferred in whole or in part only by the registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 9.04(e) of the Credit Agreement.
This note shall be governed by and construed in accordance with the laws of the
State of New York.


                        
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
by
 
 
 
Name:
 
Title:







100

--------------------------------------------------------------------------------







SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount
of
Loan
Amount of
Principal
Repaid
Unpaid
Principal
Balance
Notations
Made By
 
 
 
 
 
 
 
 
 
 











101

--------------------------------------------------------------------------------





EXHIBIT E-1
To Credit Agreement






[FORM OF]
U.S. TAX CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 6, 2017 (as it may be amended, supplemented, extended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Broadridge
Financial Solutions, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]






102

--------------------------------------------------------------------------------





EXHIBIT E-2
To Credit Agreement


[FORM OF]
U.S. TAX CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 6, 2017 (as it may be amended, supplemented, extended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Broadridge
Financial Solutions, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect applicable
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement, neither the undersigned nor any of its direct
or indirect applicable partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect applicable
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]




103

--------------------------------------------------------------------------------





EXHIBIT E-3
To Credit Agreement






[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 6, 2017 (as it may be amended, supplemented, extended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Broadridge
Financial Solutions, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]






104

--------------------------------------------------------------------------------





EXHIBIT E-4
To Credit Agreement


[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 6, 2017 (as it may be amended, supplemented, extended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Broadridge
Financial Solutions, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect applicable partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect applicable partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect applicable partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]




105